Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 1 of 93 Page ID #:25



  1   VERNA WEFALD
      State Bar No. 127104
  2   65 North Raymond Ave. # 320
      Pasadena, California 91103
  3   Telephone: (626) 577-2658
      Facsimile: (626) 685-2562
  4   Email: verna@vernawefald.com
  5   Attorney for Petitioner Hsiu Ying Tseng
  6

  7                       UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9
      HSIU YING TSENG,               )            Civ. No.
 10                                  )
                     Petitioner,     )
 11                                  )
                v.                   )          MEMORANDUM OF POINTS
 12                                  )          AND AUTHORITIES IN
      RICHARD MONTES, Warden,        )          OF PETITION FOR WRIT OF
 13                                  )          HABEAS CORPUS UNDER
                     Respondent.     )          28 U.S.C.§2254; EXHIBITS
 14   _______________________________
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
     Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 2 of 93 Page ID #:26



 1                                          TABLE OF CONTENTS
 2
      I.     PRELIMINARY STATEMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 3
 4    II.    THE AEDPA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 5
      III.   PROCEDURAL HISTORY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 6
             A.       Trial Court, Case No. BA394495 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 7
             B.       Court of Appeal, Case No. B270877. . . . . . . . . . . . . . . . . . . . . . . . . . 6
 8
             C.       California Supreme Court, Case No. S253560 . . . . . . . . . . . . . . . . . . 9
 9
             D.       United States Supreme Court. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
10
11    IV.    STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
12           A.       Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
13           B.       The Treatment of Chronic Pain . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
14           C.       Drug Addiction and Controlled Substances . . . . . . . . . . . . . . . . . . . 11
15           D.       The Physician’s Standard of Care . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
16           E.       Dr. Lisa Tseng . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
17           F.       The DEA Investigation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
18           G.       The Financial Investigation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
19           H.       THE SECOND DEGREE MURDER COUNTS. . . . . . . . . . . . . . . . 21
20                    1.       Vu Nguyen (Count 1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
21                    2.       Steve Ogle (Counts 2 and 3) . . . . . . . . . . . . . . . . . . . . . . . . . . 23
22                    3.       Joseph Rovero (Count 4). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
23           I.       UNCHARGED DEATHS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
24                    1.       Matthew Stavron . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
25                    2.       Ryan Latham . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
26                    3.       Naythan Kenney . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
27
28                                                              i
     Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 3 of 93 Page ID #:27



 1           J.       UNLAWFUL PRESCRIBING COUNTS . . . . . . . . . . . . . . . . . . . . . 30
 2                    1.       Joshua Chambers (Count 8) . . . . . . . . . . . . . . . . . . . . . . . . . . 30
 3                    2.       Michael Katsnelson (Count 13) . . . . . . . . . . . . . . . . . . . . . . . 32
 4                    3.       Joseph Gomez (Count 10) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
 5           K.       The Opinion of the Court of Appeal . . . . . . . . . . . . . . . . . . . . . . . . . 33
 6
      V.     CLAIMS FOR RELIEF . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
 7
 8    I.     THE EVIDENCE THAT PETITIONER WAS GUILTY OF SECOND
             DEGREE MURDER AS TO VU NGUYEN (COUNT ONE) WAS
 9           INSUFFICIENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
10           A.       Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
11           B.       Standard of Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
12           C.       Second Degree Murder . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
13                    1.       Implied Malice. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
14                    2.       Proximate Cause . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
15           D.       Involuntary Manslaughter . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
16           E.       The Evidence of Proximate Cause Was Insufficient. . . . . . . . . . . . . 44
17           F.       The Evidence of Implied Malice Was Insufficient . . . . . . . . . . . . . . 44
18           G.       The Opinion of the Court of Appeal Relied on Three Cases That
                      Were Inapposite . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
19
20    II.    THE EVIDENCE THAT PETITIONER WAS GUILTY OF SECOND
             DEGREE MURDER AS TO STEVEN OGLE (COUNT TWO) WAS
21           INSUFFICIENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
22
      III.   THE EVIDENCE THAT PETITIONER WAS GUILTY OF SECOND
23           DEGREE MURDER AS TO JOSEPH ROVERO (COUNT FOUR)
             WAS INSUFFICIENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
24
25    IV.    THE ADMISSION OF SIX UNCHARGED DEATHS UNDER EVIDENCE
             CODE SECTION 1101(B) VIOLATED PETITIONER’S RIGHT TO DUE
26           PROCESS BECAUSE IT WAS NOTHING MORE THAN PROPENSITY
             EVIDENCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
27
28                                                             ii
     Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 4 of 93 Page ID #:28



 1          A.      The Defense Moved to Exclude Evidence of Uncharged Deaths as
                    Irrelevant and Prejudicial. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
 2
            B.      Evidence of Uncharged Misconduct May Never Be Introduced to
 3                  Show That a Defendant Is a Bad Person . . . . . . . . . . . . . . . . . . . . . . 59
 4          C.      The Trial Court Abused its Discretion by Failing to Scrutinize the
                    Evidence Which Did Not Show Notice. . . . . . . . . . . . . . . . . . . . . . . 62
 5
            D.      Petitioner Was Severely Prejudiced by the Admission of Six
 6                  Uncharged Deaths . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 63
 7
      V.    THE FAILURE TO STRIKE JOHN MATA’S TESTIMONY AND
 8          DISMISS COUNT 14 AFTER THE PROSECUTOR COMMITTED
            MISCONDUCT DEPRIVED PETITIONER OF DUE PROCESS AND A
 9          FAIR TRIAL UNDER THE SIXTH AND FOURTEENTH
            AMENDMENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 65
10
            A.      In Violation of the Court’s Order, the Prosecutor Elicited
11                  from Witness John Mata, That His Son Nicholas
                    Had Died . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 65
12
            B.      After the Prosecutor Committed Misconduct it Was Impossible for
13                  Petitioner to Get a Fair Trial . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 69
14
      VI.   THE COURT’S FAILURE TO GRANT A MISTRIAL WHEN THE
15          PROSECUTOR AGAIN COMMITTED MISCONDUCT BY ELICITING
            THAT MICHAEL HUGGARD (COUNT 11) DIED, VIOLATED
16          PETITIONER’S RIGHT TO DUE PROCESS AND A FAIR TRIAL
            UNDER THE SIXTH AND FOURTEENTH AMENDMENT. . . . . . . . . . 72
17
18 VII. THE COURT’S REOPENING OF CLOSING ARGUMENT OVER
        DEFENSE OBJECTION WHEN THE JURY STATED IT COULD
19      NOT REACH A UNANIMOUS VERDICT ON SECOND DEGREE
        MURDER COERCED A UNANIMOUS VERDICT IN VIOLATION
20      OF PETITIONER’S DUE PROCESS RIGHTS . . . . . . . . . . . . . . . . . . . . . 75
21          A.      Relevant Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 75
22          B.      Reopening Argument Was Coercive . . . . . . . . . . . . . . . . . . . . . . . . . 79
23                  1.       Coercing a Deadlocked Jury into Returning a Unanimous
                             Verdict Is Coercive . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 79
24
                    2.       The Trial Court Has Discretion to Permit Additional Argument
25                           So Long as it Is Not Coercive . . . . . . . . . . . . . . . . . . . . . . . . . 80
26                  3.       Additional Argument over Defense Objection after Two
                             Supplemental Instructions Were Already Given Was Coercive . . . 81
27
28                                                          iii
     Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 5 of 93 Page ID #:29



 1
      VIII. PETITIONER’S RIGHTS UNDER THE SIXTH AND FOURTEENTH
 2          AMENDMENTS TO A FAIR TRIAL AND TO DUE PROCESS WERE
            VIOLATED BY CUMULATIVE ERROR . . . . . . . . . . . . . . . . . . . . . . . . . 82
 3
 4    CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 83
 5    CERTIFICATE OF SERVICE
 6    EXHIBITS 1-4
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                            iv
     Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 6 of 93 Page ID #:30



 1                                         TABLE OF AUTHORITIES
 2                                                         CASES
 3    Berger v. United States, 205 U.S. 78 (1935) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 69
 4    Brecht v. Abrahamson, 507 U.S. 619 (1993) . . . . . . . . . . . . . . . . . . 4, 64, 71, 74, 82
 5    Burton v. Davis, 816 F.3d 1132 (9th Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 6    Chambers v. Mississippi, 410 U.S. 284 (1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . 82
 7    Darden v Wainwright, 477 U.S. 161, 181 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . 71
 8    Daubert v. Merrill Doe Pharmaceuticals, Incorporated.,
 9    509 U.S. 579 (1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
10    Donnelly v. DeChristoforo, 416 U.S. 637 (1974) . . . . . . . . . . . . . . . . . . . 70, 74, 82
11    Dowling v. United States, 493 U.S. 342 (1990). . . . . . . . . . . . . . . . . . . . . . . . . . . 64
12    Einaugler v. Supreme Court of State of N.Y..
13    109 F.3d 836 (2nd Cir. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48, 49
14    Einaugler v. Supreme Court of the State of New York,
15    918 F. Supp. 619 (E.D.N.Y. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
16    Estelle v. McGuire, 502 U.S. 62 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 60
17    Harrington v. Richter, 562 U.S. 86 (2011) . . . . . . . . . . . . . . . . . . . 3, 50, 51, 54, 74
18    In re Winship, 397 U.S. 398 (1970) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38, 39
19    Jackson v. Virginia, 443 U.S. 307 (1979) . . . . . . . . . . . . . . . . . . . . . . . . . 38, 39, 54
20    Jenkins v. United States, 380 U.S. 445 (1965). . . . . . . . . . . . . . . . . . . . . . . . . . . . 80
21    Jiminez v. Meyers, 40 F.3d 976 (9th Cir. 1993). . . . . . . . . . . . . . . . . . . . . . . . . . . 79
22    Juan H. v. Allen, 408 F.3d 1262 (9th Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . 39
23    Kipp v. Davis, 971 F.3d 939 (9th Cir. 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 64
24    Lowenfield v. Phelps, 484 U.S. 231 (1987) . . . . . . . . . . . . . . . . . . . . . . . . . . . 79, 80
25    Maxwell v. Roe, 628 F.3d 486 (9th Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
26    McKinney v. Rees 993 F.2d 1378 (9th Cir. 1993) . . . . . . . . . . . . . . . . . . . 60, 61, 63
27
28                                                              v
     Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 7 of 93 Page ID #:31



 1    Michelson v. United States, 335 U.S. 469 (1948) . . . . . . . . . . . . . . . . . . . . . . . . . 61
 2    Miller-El v. Cockrell, 537 U.S. 322 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4
 3    Montana v. Egelhoff, 518 U.S. 37 (1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 82
 4    O’Neal v. McAninch, 513 U.S. 432 (1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 5    Patterson v. Stewart, 251 F.3d 1243 (9th Cir. 2001). . . . . . . . . . . . . . . . . . . . . . . . 2
 6    Parle v. Runnels 505 F.3d 922 (9th Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . 82
 7    People v Pike, 197 Cal.App.3d 732 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . 42, 44
 8    People v. Ayala, 23 Cal.4th 225 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 73
 9    People v. Balcolm, 37 Cal.2d 865 (1951) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48, 58
10    People v. Blakeley, 23 Cal.4th 82 (2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
11    People v. Brown, 91 Cal.App.4th 246 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
12    People v. Butler, 187 Cal.App.4th 998 (2010). . . . . . . . . . . . . . . . . . . . . . . . passim
13    People v. Carpenter, 15 Cal.4th 312 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 60
14    People v. Carter, 68 Cal.2d 810 (1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 80, 81
15    People v. Catlin, 26 Cal.4th 81 (2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
16    People v. Cervantes, 24 Cal.4th 860 (2001) . . . . . . . . . . . . . . . . . . . . . . . 41, 44, 53
17    People v. Chun, 45 Cal.4th 1172 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
18    People v. Collins, 49 Cal.4th 175 (2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 73
19    People v. Cravens, 53 Cal.4th 500 (2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
20    People v. Ewoldt, 7 Cal.4th 380 (1994) . . . . . . . . . . . . . . . . . . . . . . . . 59, 60, 61, 63
21    People v. Falsetta, 21 Cal.4th 903 (1999) . . . . . . . . . . . . . . . . . . . . . . . . . 60, 61, 63
22    People v. Felix, 14 Cal.App.4th 997 (1993) . . . . . . . . . . . . . . . . . . . . . . . 60, 63, 64
23    People v. Hansen, 59 Cal.App.4th 473 (1997) . . . . . . . . . . . . . . . . . . . . . . . . 40, 41
24    People v. Hardy, 33 Cal.2d 52 (1948) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 73
25    People v. Jennings, 50 Cal.4th 616 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
26    People v. Kennedy, 36 Cal.4th 595 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70
27
28                                                         vi
     Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 8 of 93 Page ID #:32



 1    People v. Klvana, 11 Cal.App.4th 1679 (1992) . . . . . . . . . . . . . . . . . . . . . . . . 49, 56
 2    People v. Knoller, 41 Cal.4th 139 (2007) . . . . . . . . . . . . . . . . . . . 39, 40, 47, 51, 53
 3    People v. Navarro, 40 Cal.4th 668 (2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
 4    People v. Nieto Benitez, 4 Cal.4th 91 (1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
 5    People v. Panah, 35 Cal.4th 395 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 73
 6    People v. Penny, 44 Cal.2d 861 (1955) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
 7    People v. Phillips, 64 Cal.2d 574 (1966) . . . . . . . . . . . . . . . . . . . . . . . 40, 69, 70, 83
 8    People v. Pitts, 223 Cal.App.3d 606 (1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70
 9    People v. Protopappas, 201 Cal.App.3d 152. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
10    People v. Rios, 23 Cal.4th 450 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
11    People v. Rodriguez, 42 Cal.3d 730 (1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . 80, 81
12    People v. Rojas, 15 Cal.3d 540 (1975). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 80
13    People v. Sanchez, 26 Cal.4th 834 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
14    People v. Stiller, 242 Mich.App. 38 (200) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49, 50
15    People v. Thompson, 27 Cal.3d 303 (1980). . . . . . . . . . . . . . . . . . . . . . . . 59, 60, 63
16    People v. Warren, 45 Cal.3d 471 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70
17    People v. Watson, 30 Cal.3d 290 (1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
18    People v. Williams, 49 Cal.4th 405 (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70
19    People v. Young, 156 Cal.App.4th 1165 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 77
20    Rose v. Lundy, 455 U.S. 509 (1982). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
21    Taylor v. Kentucky, 436 U.S. 478 (1978). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 82
22    Taylor v. Maddox, 366 F.3d 992 (9th Cir. 2004). . . . . . . . . . . . . . . . . . . . . 3, 33, 71
23    United States Evanston, 631 F.3d 1090 (9th Cir. 2011) . . . . . . . . . . . . . . . . . . . . 79
24    United States v. Castillo, 140 F.3d 874 (10th Cir. 1998) . . . . . . . . . . . . . . . . . . . 61
25    United States v. Mason 658 F.2d 1263 (9th Cir. 1981) . . . . . . . . . . . . . . . . . . . . . 80
26    Weaver v. Thompson, 197 F.3d 359 (9th Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . 79
27
28                                                         vii
     Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 9 of 93 Page ID #:33



 1    Wiggins v. Smith, 539 U.S. 510 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . 3, 50, 51, 54
 2    Williams (Terry) v. Taylor, 529 U.S. 362 (2000). . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 3
 4                                                      STATUTES
 5    28 U.S.C.§2254. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
 6    Bus. & Prof. Code § 2266. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
 7    Evid. Code § 1101(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 64
 8    Evid. Code, § 352 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 60
 9    Penal Code § 654 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
10    Penal Code § 192(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
11    Penal Code § 187 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55
12    Penal Code § 1118.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
13    Penal Code § 1140 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 80
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                              viii
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 10 of 93 Page ID #:34



   1   VERNA WEFALD
       State Bar No. 127104
   2   65 North Raymond Ave. # 320
       Pasadena, California 91103
   3   Telephone: (626) 577-2658
       Facsimile: (626) 685-2562
   4   Email: verna@vernawefald.com
   5   Attorney for Petitioner Hsiu Ying Tseng
   6

   7                         UNITED STATES DISTRICT COURT
   8                       CENTRAL DISTRICT OF CALIFORNIA
   9
       HSIU YING TSENG,               )              Civ. No.
 10                                   )
                      Petitioner,     )
 11                                   )
                 v.                   )          MEMORANDUM OF POINTS
 12                                   )          AND AUTHORITIES IN
       RICHARD MONTES, Warden,        )          OF PETITION FOR WRIT OF
 13                                   )          HABEAS CORPUS UNDER
                      Respondent.     )          28 U.S.C.§2254; EXHIBITS
 14    _______________________________
 15
                    Petitioner Hsiu Ying “Lisa” Tseng, by counsel, respectfully submits this
 16
       memorandum of points and authorities in support of her petition for writ of habeas
 17
       corpus under 28 U.S.C. § 2254.
 18

 19
                              I. PRELIMINARY STATEMENT
 20

 21
                    Petitioner Hsiu Ying Tseng (CDCR No. WF41771) is unconstitutionally
 22
       restrained of her liberty by her custodian, Richard Montes, Warden of the California
 23
       Institution for Women in Corona, California. Petitioner, a physician, is serving a
 24
       sentence of 30 years to life after having been convicted by a jury of three counts of
 25
       second degree murder and twenty-one counts of unlawful prescribing of opiates.
 26
                    Petitioner appears to be the first and perhaps only doctor convicted of
 27
       murder in this country for prescribing opiates. The Court of Appeal upheld her
 28


                                                 1
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 11 of 93 Page ID #:35



   1   convictions in an opinion that misstated the facts and relied on law that was
   2   inapposite. The state appellate court also upheld the admission of six uncharged
   3   deaths. However, as to three of them, two died of heroin overdoses, a third died by
   4   suicide, and a fourth died of a preexisting heart condition – which Petitioner had
   5   nothing to do with. In violation of a court order, the prosecutor elicited that two
   6   more patients had died. The Attorney General and the court agreed that this was
   7   misconduct but upheld the convictions despite the fact that the jurors were clearly
   8   swayed by this highly emotional testimony and were initially unable to agree on
   9   second degree or involuntary manslaughter.
 10

 11                                     II. THE AEDPA
 12

 13                 The issues raised in the instant 2254 petition are exhausted. Rose v.
 14    Lundy, 455 U.S. 509 (1982). This petition is timely filed. § 2244(d)(1)(A). Patterson
 15    v. Stewart, 251 F.3d 1243 (9th Cir. 2001).
 16

 17                 Under § 2254(d)(1) and (2) a writ may issue if the state court decision:
 18

 19          (1) was contrary to ... clearly established Federal law, as determined by
 20          the Supreme Court of the United States, or (2) involved an
 21          unreasonable application of ... clearly established Federal law, as
 22          determined by the Supreme Court of the United States. Under the
 23          ‘contrary to’ clause, a federal habeas court may grant the writ if the
 24          state court arrives at a conclusion opposite to that reached by this Court
 25          on a question of law or if the state court decides a case differently than
 26          this Court on a set of materially indistinguishable facts. Under the
 27          ‘reasonable application’ clause, a federal habeas court may grant the
 28          writ if the state court identifies the correct governing legal principle

                                                 2
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 12 of 93 Page ID #:36



   1         from this Court’s decisions but unreasonably applies that principle to
   2         the facts of the prisoner’s case.
   3   Williams (Terry) v. Taylor, 529 U.S. 362, 405 (2000).
   4                In order for a federal court to find a state court’s application of United
   5   States Supreme Court precedent “unreasonable,” the state court’s decision must have
   6   been more than incorrect or erroneous. The state court’s application must have been
   7   “objectively unreasonable.” Wiggins v. Smith, 539 U.S. 510, 528 (2003).
   8                The state court’s rejection of Petitioner’s claims is contrary to and/or
   9   involved an unreasonable application of clearly established United States Supreme
 10    Court precedent and is an objectively unreasonable application of the facts to clearly
 11    established United States Supreme Court precedent. 2254(d)(1) and (2); Wiggins v.
 12    Smith, 539 U.S. at 528.
 13                 “[T]he state court’s ruling on the claim being presented in federal court
 14    was so lacking in justification that there was an error well understood and
 15    comprehended in existing law beyond any possibility for fairminded disagreement.”
 16    Harrington v. Richter, 562 U.S. 86, 106. (2011).
 17                 The recitation of facts throughout the state court opinion is not entitled
 18    to a presumption of correctness because it misstates material points of fact. 28
 19    U.S.C. § 2254(e)(1). “Failure to consider key aspects of the record is a defect in the
 20    fact finding process.” Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004), citing
 21    Miller-El v. Cockrell, 537 U.S. 322, 346 (2003). To fatally undermine the fact-
 22    finding process, “the overlooked and ignored evidence must be highly probative and
 23    central to petitioner’s claims.” Taylor v. Maddox, at 1001.
 24                 When the state court disregards relevant evidence about the claim it is
 25    not entitled to a presumption of correctness. Burton v. Davis, 816 F.3d 1132, 1155-
 26    59 (9th Cir. 2016); Maxwell v. Roe, 628 F.3d 486, 504-05 (9th Cir. 2010).
 27

 28


                                                 3
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 13 of 93 Page ID #:37



   1                  The state court errors “had a substantial and injurious effect or influence
   2   in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 636 (1993).
   3   “Under this test, relief is proper only if the federal court has ‘grave doubt about
   4   whether a trial error of federal law had substantial and injurious effect or influence
   5   in determining the jury’s verdict.’” O’Neal v. McAninch, 513 U.S. 432, 436 (1995).
   6                  While the federal court must give deference to the state court on habeas
   7   review, “deference does not imply abandonment or abdication of judicial review.”
   8   Miller-El v. Cockrell, 537 U.S. at 340.
   9

 10                               III. PROCEDURAL HISTORY
 11

 12    A.       Trial Court, Case No. BA394495
 13

 14                   On July 10, 2012, an information was filed in the Los Angeles County
 15    Superior Court charging Petitioner with three counts of second degree murder [Penal
 16    Code “PC” § 187] (counts 1, 2, and 4 ) and twenty-one counts of unlawful controlled
 17    substance prescription [Health and Safety Code “HS” § 11153(a)] (counts 3, 5-23);
 18    and one count of obtaining controlled substance by fraud [HS § 11173(a)] (count 24).
 19    (14 CT 2640-2651.)1
 20             The second degree murder counts (PC § 187) were as follows:
 21             Count       Victim                             Date
 22             1           Vu Nguyen                          March 2, 2009
 23             2           Steven Ogle                        April 9, 2009
 24             4           Joseph Rovero                      December 18, 2009
 25

 26

 27
            1
 28        “CT” stands for Clerk’s Transcript. “RT” stands for Reporter’s Transcript.
       “AOB” stands for Appellant’s Opening Brief.
                                                   4
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 14 of 93 Page ID #:38



   1         The unlawful prescribing counts [HS § 11153(a)] were as follows:
   2         Count         Victim              Drug         Date
   3         3      Steven Ogle                        methadone April 7, 2009
   4         5      Joseph Rovero              oxycodone December 9, 2009
   5         6      Brandon Barnes             opana               March 2, 2009
   6         7      Donald Bender              methadone December 13, 2009
   7         8      Joshua Chambers            hydrocodone         May 27, 2009
   8         9      Michael Chiaverini         hydrocodone         July 22, 2009
   9         10     Joseph Gomez               oxycodone August 26, 2009
 10          11     Michael Huggard            opana               August 12, 2009
 11          12     Alexander Huy              hydrocodone         June 21, 2010
 12          13     Michael Katsenelson        fentanyl     April 16, 2009
 13          14     Nicholas Mata              hydrocodone         February 1, 2010
 14          15     Lana Rau                   hydrocodone         October 5, 2009
 15          16     Brian Simmons              opana               August 17, 2009
 16          17     Justin Smith               opana               June 23, 2009
 17          18     Casey Yoder                hydrocodone         February 8, 2010
 18          19     Spec. Agent Brian Sale hydrocodone             July 22, 2009
 19          20     Spec. Agent Jeff Gomez methadone February 22, 2010
 20          21     Spec. Agent Jeff Gomez suboxone         March 9, 2010
 21          22     Spec, Agent Johnny Tsang           hydrocodone       March 9, 2010
 22          23.    Spec. Agent Jeff Gomez alprazolam July 9, 2010
 23          The controlled substance by fraud count [HS 11173(a)] count was:
 24          24     Joseph Rau                 oxycodone October 12, 2009
 25

 26                 On August 26, 2015, jury selection began before the Honorable George
 27    G. Lomeli. (17 CT 3260-3261.) The next day, on August 27, 2015, Petitioner filed
 28    a motion in limine to require the prosecution to identify with specificity all alleged

                                                 5
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 15 of 93 Page ID #:39



   1   conduct under Evid. Code section 1101(b) it seeks to admit at trial, offer of proof and
   2   purpose of admission. (17 CT 3262-3273, 3274-3281.) The 1101(b) motion was
   3   denied. (2 RT F-17.)
   4                  On October 7, 2015, Petitioner’s motion to acquit on the three murder
   5   counts (counts 1, 2, and 4) under Penal Code section 1118.1 was denied. (23 RT
   6   7630.)
   7                  Jury deliberations began on October 19, 2015, and continued on October
   8   20, 21, 22, 23, 26, 27, and 28. The jury asked numerous questions. (18 CT 3484-
   9   3485, 3489.)
 10                   On October 29, 2015, the jury announced it was “split on second
 11    degree.” (18 CT 3505.) The court gave two supplemental instructions. Over defense
 12    objection, the court permitted the parties to reargue for ten minutes each. (29 RT
 13    11703.)
 14                   The next day, October 30, 2015, Petitioner was convicted of second
 15    degree murder on counts 1, 2, and 4. (19 CT 3576-3612.) As to the drug counts,
 16    Petitioner was acquitted of count 22, but convicted of the other counts. (29 RT
 17    12003-12010.)
 18                   On February 5, 2016, Petitioner was sentenced to 30 years to life. (19
 19    CT 3639, 3758-3775.)
 20                   On April 15, 2016, Petitioner was ordered to pay $2,129.26 in
 21    restitution to Steven Rovero’s mother. (ART 4.)
 22

 23    B.    Court of Appeal, Case No. B270877
 24

 25          On August 16, 2017, Petitioner filed an AOB which raised the following
 26    issues:
 27

 28


                                                 6
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 16 of 93 Page ID #:40



   1   I.     THE EVIDENCE THAT APPELLANT WAS GUILTY OF SECOND
   2          DEGREE MURDER AS TO VU NGUYEN (COUNT ONE) WAS
   3          INSUFFICIENT
   4   II.    THE EVIDENCE THAT APPELLANT WAS GUILTY OF SECOND
   5          DEGREE MURDER AS TO STEVEN OGLE (COUNT TWO) WAS
   6          INSUFFICIENT
   7   III.   THE EVIDENCE THAT APPELLANT WAS GUILTY OF SECOND
   8          DEGREE MURDER AS TO JOSEPH ROVERO (COUNT FOUR)
   9          WAS INSUFFICIENT
 10    IV.    THE COURT’S FAILURE TO UNSEAL THE AFFIDAVIT TO SUPPORT
 11           PROBABLE CAUSE TO OBTAIN THE SEARCH WARRANT AND ITS
 12           FINDING OF PROBABLE CAUSE AT AN IN CAMERA HEARING
 13           VIOLATED APPELLANT’S RIGHTS UNDER THE FIRST, FOURTH,
 14           SIXTH, AND FOURTEENTH AMENDMENTS TO THE UNITED STATES
 15           CONSTITUTION
 16    V.     THE ADMISSION OF SIX UNCHARGED DEATHS UNDER EVIDENCE
 17           CODE SECTION 1101(B) VIOLATED APPELLANT’S RIGHT TO DUE
 18           PROCESS BECAUSE IT WAS NOTHING MORE THAN PROPENSITY
 19           EVIDENCE
 20    VI.    THE FAILURE TO STRIKE JOHN MATA’S TESTIMONY AND DISMISS
 21           COUNT 14 AFTER THE PROSECUTOR COMMITTED MISCONDUCT
 22           DEPRIVED APPELLANT OF DUE PROCESS AND A FAIR TRIAL
 23           UNDER THE SIXTH AND FOURTEENTH AMENDMENTS
 24    VII. THE COURT’S FAILURE TO GRANT A MISTRIAL WHEN THE
 25           PROSECUTOR AGAIN COMMITTED MISCONDUCT BY ELICITING
 26           THAT MICHAEL HUGGARD (COUNT 11) DIED, VIOLATED
 27           APPELLANT’S RIGHT TO DUE PROCESS AND A FAIR TRIAL UNDER
 28           THE SIXTH AND FOURTEENTH AMENDMENTS

                                            7
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 17 of 93 Page ID #:41



   1   VIII. THE COURT’S REOPENING OF CLOSING ARGUMENT OVER
   2          DEFENSE OBJECTION WHEN THE JURY STATED IT COULD
   3          NOT REACH A UNANIMOUS VERDICT ON SECOND DEGREE
   4          MURDER COERCED A UNANIMOUS VERDICT IN VIOLATION
   5          OF APPELLANT’S DUE PROCESS RIGHTS
   6   IX.    THE COURT’S IMPOSITION OF CONSECUTIVE SENTENCES ON
   7          COUNTS 1 AND 4 VIOLATED DOUBLE JEOPARDY UNDER PENAL
   8          CODE SECTION 654
   9   X.     APPELLANT’S RIGHTS UNDER THE SIXTH AND FOURTEENTH
 10           AMENDMENTS TO A FAIR TRIAL AND TO DUE PROCESS WERE
 11           VIOLATED BY CUMULATIVE ERROR
 12

 13                 On December 14, 2018, the Court of Appeal affirmed Petitioner’s
 14    convictions in an opinion certified for partial publication. People v. Tseng, 30
 15    Cal.App.5th 117. (Exhibit 1 [slip opinion].)
 16                 On December 31, 2018, Petitioner filed a petition for rehearing which
 17    raised the following issues:
 18    I.     REHEARING SHOULD BE GRANTED BECAUSE THE OPINION
 19           MISSTATES OR OMITS MATERIAL FACTS
 20    II.    REHEARING SHOULD BE GRANTED BECAUSE THE CASES THE
 21           COURT RELIES ON TO SUPPORT IMPLIED MALICE MURDER ARE
 22           INAPPOSITE
 23    III.   REHEARING SHOULD BE GRANTED BECAUSE THE OPINION FAILS
 24           TO ACKNOWLEDGE THAT THE SEALED AFFIDAVIT DID NOT EVEN
 25           ALLEGE PROBABLE CAUSE TO SUPPORT MONEY LAUNDERING
 26    IV.    REHEARING         SHOULD        BE      GRANTED       BECAUSE        THE
 27           PROSECUTORIAL MISCONDUCT WAS SO PERVASIVE AS TO DENY
 28           DUE PROCESS

                                               8
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 18 of 93 Page ID #:42



   1                  On January 11, 2019, the petition for rehearing was denied. (Exhibit 2.)
   2

   3   C.    California Supreme Court, Case No. S253560
   4

   5                  On January 15, 2019, Petitioner filed a petition for review in the
   6   California Supreme Court, raising all the issues that were raised in the Court of
   7   Appeal.
   8                  On March 20, 2019, the petition for review was denied. (Exhibit 3.)
   9

 10    D.    United States Supreme Court, Case No. 18-9774
 11

 12                   On June 18, 2019, Petitioner filed a petition for writ of certiorari in the
 13    United States Supreme Court raising the following issue:
 14          Whether this Court should finally decide that the admission of
 15          irrelevant prior act evidence in a state trial that amounts to nothing
 16          more than propensity evidence violates Fourteenth Amendment due
 17          process, a question left open by Estelle v. McGuire, 502 U.S. 62, 70
 18          (1991)?
 19                   On October 7, 2019, the petition for writ of certiorari was denied.
 20    (Exhibit 4.)
 21

 22                               IV. STATEMENT OF FACTS
 23

 24    A.    Introduction
 25

 26                   Petitioner was convicted of second degree murder for the deaths of
 27    patients Vu Nguyen, Steven Ogle, and Joseph Rovero. The prosecution’s theory as
 28    to implied malice was that she had been notified by coroners that several patients had

                                                   9
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 19 of 93 Page ID #:43



   1   died yet did not change her prescribing habits. However, as defense counsel
   2   repeatedly pointed out, Petitioner was never notified as to the cause of death and/or
   3   told that her treatment was responsible for these patients’ death.
   4                   Because Petitioner argues that the evidence of second degree murder
   5   was insufficient (Clams I, II, and III) it is necessary out the facts in great detail.
   6

   7   B.        The Treatment of Chronic Pain
   8

   9                   Chronic pain, particularly back pain, is the leading cause of disability
 10    in the United States. (6 RT 1617.) Prior to 2002, most doctors had limited training
 11    in pain management and pain was under treated. (16 RT 5444-5446.) To improve
 12    the prescribing of pain medication, the Center for Disease Control (“CDC”)
 13    spearheaded the training of family practice and general practitioners in pain
 14    management.2 (6 RT 1621-1622.)
 15                    Purdue Pharma marketed Oxycontin (used to treat cancer patients) to
 16    general practitioners. (16 RT 5444.) Nearly eighty percent of opiates likeVicodin and
 17    OxyContin are prescribed by general practitioners, not pain medicine specialists. (16
 18    RT 5436.) From 2002 to 2009, prescription drug use and accidental overdose
 19    quadrupled. (6 RT 1621.)
 20                    Under the California Patients Bill of Rights every patient has the right
 21    to be treated for pain. Without treatment, the physical and mental consequences can
 22    be severe. California law3 also provides that no physician shall be subject to
 23    disciplinary action for prescribing or administering controlled substances to treat
 24    intractable pain. Physicians, however, are “walking a tightrope” and reluctant to
 25

 26
            2
            Two physicians, Drs. Ezekiel Fink and Walter Strauser, testified regarding the
 27
       standard of care, generally, and as to departures made by Petitioner.
 28         3
                Business and Professions Code section 2241.5 subdivision (b)
                                                   10
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 20 of 93 Page ID #:44



   1   treat pain, resulting in a shortage of pain management physicians. (6 RT 1637-
   2   1640.)
   3

   4   C.    Drug Addiction and Controlled Substances
   5

   6               Only a small minority of people who take opiates will become addicted.
   7   (6 RT 1578-1579.) Drug addicts were once viewed as weak-willed but are now
   8   considered to suffer a neurobiological disease. An addict’s main goal in life is to
   9   get high which can lead to infections, liver damage, and psychological problems
 10    (depression and suicide). (6 RT 1569-1571.) People can overdose with just an opioid
 11    or a combination of drugs. Not all who overdose die, but brain damage is possible.
 12    (6 RT 1572-1573.)
 13                The more opioids a person takes renders them less effective over time
 14    as the patient develops a tolerance. (15 RT 5170.) Mild opioid withdraw causes
 15    anxiety. Severe withdrawal is associated with intense pain, cramping, diarrhea, and
 16    vomiting. Some withdrawal causes seizures and can be fatal (e.g. carisoprodol,
 17    Soma.). (6 RT 1575-1576.)
 18                Opioids relieve pain by binding to specific receptors within the central
 19    nervous system. They dampen the impulses to the brain so it perceives less pain. (6
 20    RT 1520.) Opioids also bind to other organs in the body, causing side effects (e.g.
 21    drowsiness, nausea, constipation) as well as respiratory suppression which can lead
 22    to overdose, coma, and death. (6 RT 1520-1523, 1528.)
 23                Because opioids produce a high or euphoria they are highly regulated
 24    as controlled substances, ranging from Schedule I (illegal) through V (cough
 25    suppressant). Schedule I drugs are deemed highly abusable with no medical purpose
 26    (e.g. heroin, methaqualone, LSD, and marijuana). (6 RT 1543-1545.) Except for
 27    Schedule I, doctors can prescribe controlled substances if they have a DEA license.
 28


                                               11
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 21 of 93 Page ID #:45



   1   Doctors need another special license to prescribe methadone, which is usually
   2   confined to clinics treating heroin addiction. (6 RT 1550.)
   3                Common opioids are morphine, oxycodone, oxymorphone, methadone,
   4   and hydrocodone, the most commonly prescribed drug in the country (e.g. Norco,
   5   Vicodin, Lortab). (6 RT 1522.)
   6                Opioid abusers often combine them with other drugs like sedatives or
   7   depressants, making it difficult to breathe. Abusers also tamper with these drugs,
   8   increasing the risk of overdose or death. When swallowed as intended, opioids take
   9   effect within a certain number of minutes and work over the course of hours.
 10    Addicts can’t wait that long for the rush or euphoria they seek, so they crush the
 11    tablets and snort them, or heat them for injecting into their veins. Injecting drugs
 12    causes them to reach the brain very rapidly, accelerating the high. (6 RT 1524-
 13    1525.)
 14                 Other commonly abused controlled drugs are:
 15          !      Bbenzodiazepines ( sedatives or tranquilizers to treat anxiety or
 16    insomnia) such as Librium, Valium (diazepam), Xanax (alprazolam), and Ativan
 17    (lorazepam). Opioid addicts commonly use benzodiazepines to soften withdrawal.
 18    But withdrawal from these drugs are also risky. Mixing benzodiazepines with
 19    alcohol heightens the risk for overdose. (6 RT 1530-1534.)
 20          !      Carisoprodol (e.g. Soma), a muscle relaxant. Withdrawal can be quite
 21    severe, leading to seizure and death. (6 RT 1536-1537.)
 22          !      Amphetamines (e.g. Adderall and Ritalin), stimulants that speed up the
 23    functioning of the brain. They are used to treat excessive sleepiness, narcolepsy,
 24    sleep apnea, and Attention Deficity Hyperactivity Disorder (“ADHD”). They can
 25    cause decreased appetite and insomnia as well as increased heart rate and blood
 26    pressure. Withdrawal can make a person psychotic.      (6 RT 1538-1540.)
 27

 28


                                               12
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 22 of 93 Page ID #:46



   1         !      Morphine is the gold standard of opioids because it is a natural
   2   compound that has been around for millennia. Fentanyl (Duragesic) and Oxycodone
   3   are made in a lab. (6 RT 1547.)
   4         !      Methadone (used to treat heroin addiction) is a synthetic opioid
   5   developed in Germany in WWII, as a pain reliever, when morphine was scarce. (6
   6   RT 1549.)
   7         !      Roxicodone and OxyContin (oxycodone) are very potent and used to
   8   treat cancer patients with chronic severe pain or end of life patients. Percocet is a
   9   shorter acting and less potent oxycodone. (6 RT 1551-15522.)
 10          !      Oxymorphone (Opana); buprenorphine (Suboxone); and codeine cough
 11    syrup are also controlled substances. (6 RT 1565-1566.)
 12

 13    D.    The Physician’s Standard of Care
 14

 15                 The physician’s standard of care is determined by the medical or legal
 16    community in order to protect the public. It is generally defined as the level of skill,
 17    knowledge, and care in diagnosis and treatment that a reasonably careful physician
 18    would apply given similar clinical circumstances. (6 RT 1593.)
 19                 Doctors are not legally permitted to prescribe drugs to a known drug
 20    addict in order to maintain their addiction. (6 RT 1577-1579.) After the Drug
 21    Addiction Treatment Act of 2000, a general physician is permitted to use a drug like
 22    suboxone to treat addiction in a general office practice. Before that, doctors could
 23    only refer addicts to a methadone clinic. To treat addiction, a doctor has to get a
 24    second DEA number, obtain 8 hours of certification, and do the necessary
 25    bookkeeping. The doctor is limited to treating 30 patients in the first year in an
 26    office-based practice and up to 100 patients after that. (6 RT 1560-1561.)
 27                 In the practice of pain management, a doctor should start with the
 28    simplest and safest intervention to avoid harm to the patient. (6 RT 1535.)

                                                 13
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 23 of 93 Page ID #:47



   1   Physicians are required to carefully determine who is a candidate for opioids to avoid
   2   exposing the patient to unnecessary risks and to prevent the drugs from getting on
   3   the streets. (6 RT 1529.)
   4                Opioids should not be prescribed to just anyone complaining about pain
   5   but only to those who have severe or moderately severe pain and who have not
   6   responded to safer treatments such as exercise, physical therapy, or over the counter
   7   medicines (e.g. ibuprofen). (6 RT 1528.)
   8                Doctors must be on the watch for signs that the patient is an addict, but
   9   everything needs to be put in context. Red flags tend to be: men, young people; a
 10    history of legal problems; a prior history of drug or alcohol abuse; addiction that
 11    runs in the family; no records of prior treatment; and unwillingness to name prior
 12    treating physicians. (6 RT 1583.)
 13                 If a patient refuses diagnostic testing such as an x-ray or a urine test,
 14    that could be a red flag. But some of these tests (e.g. an x-ray or MRI) are very
 15    expensive and if the patient can’t afford it is difficult to insist. (6 RT 1587.)
 16                 The method of payment is not a factor in a physician’s standard of care.
 17    Paying with cash may mean the patient had trouble getting insurance even with the
 18    Affordable Care Act. Also, the doctor may not accept the patient’s particular
 19    insurance. (6 RT 1609-1613.)
 20                 To monitor for addiction, physicians in California can now access
 21    CURES (“Controlled Substance Utilization Review and Evaluation System”) to see what
 22    controlled substances the patient has used, and what doctors or pharmacies he has
 23    been to in past 12 months.4 (6 RT 1587.)
 24                 For pain, the first thing a doctor should do is a physical examination,
 25    based on the patient’s chief complaint. and order diagnostic testing. It is important
 26
          4
 27        In 2009, CURES was first available to doctors in real time, online. From 2003
       to 2009, it was available in a week by sending a fax to the Department of Justice. (23
 28
       RT 7519-7520.)
                                                 14
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 24 of 93 Page ID #:48



   1   to obtain prior medical records to corroborate what patient is saying. The doctor
   2   should try to find out if there is a history of drug or alcohol abuse in the patient
   3   and/or his or her family. After coming up with a potential diagnosis the doctor and
   4   patient can determine the best course of action. (6 RT 1598-1601.)
   5                As to medication, doctors must monitor whether the patient is tolerating
   6   it, experiencing side effects, and using it properly. (6 RT 1605.)
   7                Adequate and accurate record keeping, required by law (Bus. & Prof.
   8   Code § 2266), is very important at all stages of interaction, particularly as patients
   9   change doctors all the time. (6 RT 1606.)
 10                 A departure from the standard of care means the treatment is not what
 11    a reasonably careful physician would do under similar circumstances. A simple
 12    departure is negligence. An extreme departure is gross negligence. (6 RT 1608.)
 13    However, if a physician did not do everything he or she should have done that does
 14    not mean the standard of care was violated. It depends on the circumstances. (6 RT
 15    1616.)
 16                 Prior to 2005, it was less common for doctors to do urine tests to screen
 17    patients. During 2007 to 2010, requiring a toxicology screen was not a requirement
 18    of the standard of care. (6 RT 1632.)
 19                 It is “extremely common” to see mental health problems, anxiety and
 20    malingering in pain patients. A patient could be trying to get Social Security
 21    Disability and/or lying about how much alcohol they drink. The physician should set
 22    boundaries and may have to confront the patient. (6 RT 1618-1627.)
 23                 A lot of pain management is subjective and the doctor ultimately has to
 24    take the patient at face value. There is only so much one can do to detect whether
 25    the patient is being truthful. (6 RT 1629.) However, if someone admits he is an
 26    addict that means he cannot control himself. Addicts need to see an addiction
 27    specialist. (16 RT 5484-5486.)
 28


                                                15
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 25 of 93 Page ID #:49



   1                Pharmacists have a duty to warn patients not to mix opioids with other
   2   drugs and alcohol, and put stickers on pill bottles. (16 RT 5483.)
   3                Dr. Fink (board certified in neurology, pain medicine, and brain injury
   4   medicine) said that if a patient died in one’s case that would “have a profound
   5   impact” to “make me go back and try to figure out if there was something that could
   6   have been done different to prevent that death.” (15 RT 5178.) However, opioid
   7   overdose deaths happen to good doctors in the course of their practices as well. A
   8   death “does not mean that something wrong was done.” (16 RT 5450.)
   9

 10    E.    Dr. Lisa Tseng
 11

 12                 Petitioner, Dr. Lisa Tseng, and her husband Dr. Gene Tu practiced at
 13    Advanced Medical Care AAA, located at 1330 South Fullerton Road, Suite 288, in
 14    Rowland Heights. Gloria Rodriguez, the receptionist at the clinic from 2005 to
 15    2011, testified under a grant of immunity. Dr. Tu practiced family medicine.
 16    Petitioner was an osteopath and internist, who had previously worked as an
 17    infectious disease specialist. They also provided urgent care. (7 RT 1873-1878,
 18    2109, 8 RT 2117.)
 19                 Petitioner frequently worked nine to twelve hour days. (7 RT 1909,
 20    2117.) The clinic had four to six medical assistants who took vital signs and patient
 21    information. (7 RT 18950-1897.)
 22                 While Rodriguez worked there the record keeping transitioned from
 23    paper to computer. Sometimes doctors did not complete all their paperwork.
 24    However, Petitioner told Rodriguez to document everything in the patient charts and
 25    not to hide anything. (7 RT 1902-1904.) Petitioner took all calls from pharmacies,
 26    the DEA, coroners, and family members. (7 RT 1925-1927. 2124.)
 27                 After Petitioner joined the practice the demographics of the patients
 28    began to change. At first, the patients were local Asians or Hispanics who came in

                                                16
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 26 of 93 Page ID #:50



   1   for physicals or illness. After a while, the patients were primarily young white men
   2   from out of the area. (7 RT 1873-1878.)
   3                Between 2008 and 2010, the waiting time in the clinic went from 15 to
   4   30 minutes to several hours. There could be 20 to 30 patients standing in the lobby
   5   or outside. Some of these patients seemed agitated. (7 RT 1936-1938.) One time
   6   Rodriguez overheard Petitioner say some patients were “druggies, they can wait.”
   7   (7 RT 1940.)
   8                The office kept separate files for those who paid in cash and those who
   9   used insurance. Boxes of files were stored in the hallways. (7 RT 1879-1885.) First
 10    time patients were charged $68. Subsequent visits cost $48, with additional charges
 11    for x-rays and injections. (7 RT 1892-1895.) In 2007, 90% of patients were on
 12    insurance. By 2010, 70 to 80% of patients paid cash for both Dr. Tu and Petitioner.
 13    (7 RT 1953-1954.) In 2007, the clinic earned about $650 per day. (7 RT 2122.) In
 14    2010, the practice made between $2,000 and 3,000 a day. (7 RT 1962.)
 15                 Petitioner did turn away some problem patients. Once a patient stole
 16    some syringes from a cabinet. Petitioner confronted him and refused to see him
 17    again. Another patient cracked the door and had to be taken away by his friend.
 18    Another patient was upset at being turned away. (7 RT 1944-1945, 1970.)
 19                 Patient Michael Cook overdosed in the office. Petitioner called the
 20    paramedics who revived him Narcan. (20 RT 6611-6619.) Petitioner refused to see
 21    Cook again and would not even take his calls. (7RT 1976-1980.)
 22

 23

 24

 25

 26

 27

 28


                                                 17
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 27 of 93 Page ID #:51



   1   F.           The DEA Investigation
   2

   3                     DEA special agent Robert Harkins began investigating Petitioner in
   4   2008, after her name appeared on a CURES report of patients for another doctor
   5   under investigation.5 After Harkins noticed people loitering outside the
   6   clinic, he interviewed people, including pharmacists,6 and employed undercover
   7   agents. (4 RT 980-984, 5 RT 1216-1225.)
   8                     Harkins instructed the undercover officers to lied to Petitioner to get
   9   drugs from Petitioner. (4 RT 1008-1009.) The first undercover DEA officers were
 10    unable to obtain the prescriptions from Petitioner that they asked for. So other
 11    agents were sent in to try obtain different prescriptions. (5 RT 1232.)
 12                      DEA undercover agent Michael Jett went to Petitioner’s clinic on
 13    August 6, 2008, to get a prescription for Vicodin, without a specific medical reason,
 14    but to feel better. (8 RT 2419-2421.) He pretended to be coming from Moreno
 15    Valley, 50 miles away. Petitioner responded that she could not write a prescription
 16    without a specific reason. When Jett said he had lower back pain, Petitioner
 17    suggested Motrin. Jett said Vicodin was the only thing that worked. When he lifted
 18

 19
                5
            After receiving several complaints, Jennifer Doll of the California Medical
 20
       Board also began an investigation into Petitioner initially for overprescribing. Doll
 21    gathered coroner’s reports, crime scene photos, and toxicology reports from
 22
       Riverside and Orange Counties, and Maricopa County, Arizona. (20 RT 6660-6662.)
            6
 23        Several pharmacists contacted the DEA about Petitioner after suspicious people
       sought to fill opioid prescriptions written by Petitioner. There was no evidence that
 24
       Petitioner sent patients to these particular pharmacies, but pharmacies have a duty
 25    to look for opioid abuse. (5 RT 1211.) Red flags noticed by these pharmacists were
       generally the same: young men in their early 20s, traveling from great distances,
 26
       who paid cash, wanted brand name drugs, slurred their speech, and appeared to be
 27    sickly, anxious, restless, pale, and/or under the influence. (5 RT 1213, 1234-1235,
       1254-1269, 1280-1283, 1329-1352, 1359-1372, 7 RT 1813-1817, 1859-1864.)
 28


                                                    18
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 28 of 93 Page ID #:52



   1   his shirt so Petitioner could check his back she didn’t see anything wrong with it and
   2   suggested a back brace and heat. Petitioner did write a prescription for Vicodin
   3   without doing any drug screening but refused to write a prescription for anything
   4   stronger without an x-ray. (8 RT 2430-2444.)
   5                DEA undercover agent Brian Sale went to see Petitioner to try to get
   6   OxyContin. Petitioner refused to give him OxyContin. When he offered to pay more
   7   money she told him it was not about money. Petitioner did give him a prescription
   8   for Xanax and Vicodin after he complained about his wrist and not being able to
   9   sleep. She cautioned him to take only 2 pills and not to use the medication to get
 10    high. (8 RT 2477-2492.)
 11                 DEA Agent Stephanie Moreland wanted Oxycontin for menstrual
 12    cramps but Petitioner refused to write a prescription. She suggested Anaprox which
 13    is good for menstrual cramps. (9 RT 2776.)
 14                 DEA Agent Chris Carter was unsuccessful in getting any prescriptions
 15    from Petitioner. She actually told him never to come back. (9 RT 2824, 2835-2838,
 16    Peo. Exh. 139.) Petitioner told Carter he was just making up reasons for wanting a
 17    prescription and that he should drink coffee rather than alcohol and try walking
 18    instead of running. (9 RT 2824-2838, 17 CT 3388.) Petitioner told Carter: “If you
 19    don’t need pain medicine, you shouldn’t – it’s not an energy bar or candy.” (17 CT
 20    3388.)
 21

 22    G.    The Financial Investigation
 23

 24                 District Attorney investigator Jose Oros, audited financial records of
 25    individuals and companies suspected of financial crimes. (14 RT 4905.) He assisted
 26

 27

 28


                                                19
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 29 of 93 Page ID #:53



   1   with an audit of Advanced Care AAA Medical Group and Petitioner.7 (Peo. Exh.
   2   172, 14 RT 4907.)
   3                Oros reviewed 69 accounts from different people and isolated 15 bank
   4   accounts for Advanced Care AAA Medical Group, Inc. (14 RT 4913.)
   5   All the deposits allowed Oros to trace the money. (14 RT 4927-4928.) Two accounts
   6   listed cash deposits from the business.8 (14 RT 4921.) The remaining accounts were
   7   deposits from insurance companies. Oros did not count a check as cash. (14 RT
   8   4922.)
   9                The audit covered 8 years, from July 13, 2004 to March 3, 2012. The
 10    total amount Oros determined was earned by the clinic for those 8 years was
 11    $5,990,841.15. (14 RT 4916.)
 12                 Oros did not do any analysis regarding the business’s expenses or
 13    employee payroll.9 (14 RT 4917, 4922.)
 14

 15

 16           7
              District Attorney investigator Thomas Greep obtained a search warrant for
 17    financial records from thirteen banks which included accounts in the name of
 18    Petitioner, her husband, and her mother. (Peo. Exh. 171, 14 RT 4897-4902.)

 19
         8
            Petitioner’s husband, Dr. Gene Tu, testified as a defense witness that the clinic
 20
       accepted cash patients and insurance. He and Petitioner were equal shareholders in
 21    the business. If the patient had insurance with a company for which the clinic did not
 22
       have a contract they could not accept that insurance. (24 RT 7822.) Dr. Tu explained
       that the various bank accounts were for: cash deposits; other deposits; payroll (with
 23    taxes deducted for employees, Petitioner, and Dr. Tu); reserve funds (interest
 24    bearing); CD investment; Dr. Tu’s previous practice; Dr. Tu’s savings before he was
       married; Petitioner’s infectious disease practice; and their mothers’ separate
 25    investment accounts unrelated to medicine. (24 RT 7847-7848.)
 26       9
           Dr. Tu testified that out of the money earned by the clinic, there were 10 to 15
 27    employees to pay as well as overhead. They did not live a lavish lifestyle. (24 RT
       7851-7852.) There was also shareholder profit which amounted to $458,432, in
 28
       2010. (24 RT 7897.)
                                                20
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 30 of 93 Page ID #:54



   1                If a bank thinks there is suspicious financial activity it will report that
   2   to the IRS or the Franchise Tax Board. Oros did not find any evidence of suspicious
   3   financial activity in these accounts. (14 RT 4930.)
   4

   5   H.    THE SECOND DEGREE MURDER COUNTS
   6

   7         1.     Vu Nguyen (Count 1)
   8

   9                Vu Nguyen passed away in his apartment in Lake Forest, Orange
 10    County, on March 9, 2009. When his brother Viet Nguyen found pill bottles for
 11    OxyContin, Soma, and Xanax prescribed by Petitioner, he filed a complaint with the
 12    medical board. (9 RT 2802-2810, 2821.) The brother knew that Vu Nguyen
 13    regularly used drugs, including marijuana and cocaine, was recently fired from his
 14    job, broke up with his girlfriend, and was arrested for driving under the influence.
 15    (9 RT 2815-2819.)
 16                 Vu Nguyen’s girlfriend Nisha Anaya knew he took Xanax right after
 17    drinking which made him very weak and sloppy. (10 RT 3006.) She broke up with
 18    him because he was lying about his drug problem and endangering people by driving
 19    under the influence. (10 RT 3012.) She had seen him try to crush OxyContin (not
 20    prescribed by Petitioner) but was unsuccessful. She told him he needed to go to
 21    rehab. (10 RT 3035-3037.)
 22                 The toxicologist, Dan Anderson, reviewed three reports (CURES,
 23    autopsy, and toxicology) to determine the cause of death. (12 RT 3920.) Vu Nguyen
 24    was prescribed alprazolam (Xanax), hydrocodone (Norco) and oxymorphone
 25    (Opana). (Peo. Exh. 23, 12 RT 3921.) The manner of death was an accident. 12 RT
 26    3923.)
 27                 Drugs detected at time of death were: alprazolam, oxymorphone,
 28    lidocaine (normally given by paramedics as life-saving measure), methadone, and

                                                 21
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 31 of 93 Page ID #:55



   1   marijuana metabolite. (12 RT 3924.) The methadone and aprazolam detected in
   2   Nguyen’s blood were never quantified by the Orange County coroner. (18 RT 6035,
   3   6080.) Petitioner did not prescribe methadone. (12 RT 3927.)
   4                Anderson determined that the cause of death was a combination of
   5   methadone, Opana, and Xanax. (12 RT 3927.) The amount of Opana was small.
   6   The methadone alone would not have killed him. (13 RT 4247.)
   7                Dr. Walter Strauser found an extreme departure in the standard of care
   8   regarding Petitioner’s treatment of Vu Nguyen over the course of six visits. (23 RT
   9   7515.) Strauser reviewed the CURES report, the Orange County coroner’s report,
 10    and medical records. (23 RT 7511.) Strauser found a departure from the standard
 11    of care based on: her evaluation of Nguyen before prescribing controlled substances
 12    for pain and anxiety; her monitoring of him over the course of six visits; and her
 13    record keeping. (23 RT 7512, 7529.)
 14                 Although Nguyen presented himself as complaining of pain in the upper
 15    neck, upper back, and right leg, there was no clear indication how he had developed
 16    this pain. Though he complained of anxiety, there was no history as to when he had
 17    developed the anxiety. Petitioner did not document his mental health or substance
 18    abuse history. Though he reported taking high doses of opioids prescribed by other
 19    doctors, Petitioner failed to contact these doctors or get the prior medical records. (23
 20    RT 7513-7514.)
 21                 Petitioner did not do an adequate physical examination even though Vu
 22    Nguyen had very high blood pressure, which could indicate withdrawal or a
 23    metabolic disturbance. Petitioner did not do a urine drug screen, obtain a CURES
 24    report, or order any diagnostic testing. (23 RT 7514-7515.) Strauser did not find any
 25    evidence to establish a legitimate reason to prescribe Norco or Xanax. Petitioner
 26    also refilled his prescriptions early, albeit with a warning she would not do so again.
 27    (23 RT 7515-7516.)
 28


                                                  22
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 32 of 93 Page ID #:56



   1                In subsequent visits Petitioner prescribed other medications and
   2   changed medications based on Vu Nguyen’s complaints, without corroborating why
   3   he needed them. (23 RT 7522-7523.) She did not suggest he consult pain medicine
   4   specialists, a chiropractor or psychiatrist. (23 RT 7524.)
   5

   6         2.     Steve Ogle (Counts 2 and 3)
   7

   8                In 2007, Steven Ogle’s sister-in-law Elissa lived with him in Palm
   9   Springs. Elissa knew Ogle used marijuana but never saw him use street drugs like
 10    heroin or cocaine. (21 RT 6397-6398.) In 2009, he had a car accident, requiring
 11    hospitalization. Ogle often appeared to be under the influence and abusing drugs.
 12    (21 RT 6950-6951.)
 13                 On April 9, 2009, Riverside County Coroner Darin Hall went to the
 14    scene and found Ogle deceased, slumped on couch with white foam coming from his
 15    mouth. Hall collected three prescription bottles from the bedroom, two from
 16    Petitioner (methadone and aprazolam) and the third by another doctor (OxyContin).
 17    (13 RT 5363-4268.) Hall also found a loaded firearm underneath the cushion next
 18    to Ogle’s body. He also had a recent linear laceration on his right forearm, indicating
 19    he was suicidal. (13 RT 4273.)
 20                 Dr. Ruben Escobar, a coroner investigator for Riverside County, spoke
 21    to Petitioner on May 6, 2009, and told her Ogle had passed away. (19 RT 6336.)
 22    Petitioner said she was treating Ogle for back pain, neck pain, and trouble sleeping;
 23    she had first seen him on March 2, 2009. He told her he had been in a car accident
 24    a few years before. She was also aware he was abusing OxyContin and other drugs
 25    and wanted her assistance in getting off them. She prescribed methadone and Xanax.
 26    She cautioned him not to mix methadone with any other opiates. (19 RT 6338-6339.)
 27                 Toxicologist Anderson reviewed the CURES, death investigator,
 28    autopsy and toxicology reports. (12 RT 3929, 17 RT 5740-5745.) Ogle was a 24

                                                 23
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 33 of 93 Page ID #:57



   1   year old male with a history of prescription drug abuse including oxycodone,
   2   methadone, and alprazolam.       Ogle had oxycodone (Percocet, Percodan, and
   3   OxyContin), alprazolam in his system. Anderson determined the cause of death was
   4   an accident due to multiple drug intoxication, including alprazolam (Xanax),
   5   oxycodone, and a high amount of methadone. (12 RT 3932-3933.) The oxycodone
   6   was a small trace amount, not enough to kill. The methadone alone would not have
   7   killed him. (12 RT 3933-3943, 4030.)
   8                Dr. Ezekiel Fink found an extreme departure from the standard of care
   9   in Petitioner’s treatment of Ogle. When Ogle told Petitioner he was taking 80
 10    milligrams of OxyContin, this was suspicious because it was an amount for a
 11    terminal cancer patient. (15 RT 5185.) Petitioner should have referred Ogle to an
 12    addiction specialist to treat his heroin addiction instead of prescribing methadone
 13    herself. (15 RT 5192-5194.) She should have insisted on a urine test to see if he was
 14    taking his medications as prescribed. However, her record keeping was not a
 15    departure from the standard of care. (15 RT 5195.)
 16

 17          3.     Joseph Rovero (Count 4)
 18

 19                 Eric Sease was a close friend of Joseph Rovero in college, who did
 20    drugs with him such as cocaine, OxyContin, Xanax, and xoma. “He used all of them
 21    together.” (11 RT 3331.) Rovero preferred pills which he would crush and snort.
 22    In December 2009, Rovero was using 150 to 200 milligrams of OxyContin and
 23    Xanax, every day. Sease and Rovero also used ecstasy and marijuana. (11 RT 3333-
 24    3342.)
 25                 The night before he died Rovero went to Sease’s graduation party,
 26    where a lot of people were doing drugs. Throughout the evening Rovero took
 27    OxyContin, Xanax, and Soma. He also drank beer and vodka. Sease knew it was
 28    dangerous to mix drugs with alcohol. He had noticed Rovero’s use of drugs was

                                                24
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 34 of 93 Page ID #:58



   1   increasing. (11 RT 3341-3343.) When Rovero left the party at 5:00 a.m. he was
   2   “pretty messed up physically.” (11 RT 3338.)
   3               The next evening, Sease and his roommate went to Rovero’s condo to
   4   check on him. They called 911. (11 RT 3339.)
   5               Rovero’s girlfriend Kelly Moreira said he regularly mixed drugs with
   6   alcohol. He also crushed and snorted painkillers like Percocet. (13 RT 4506-4507.)
   7   In 2008 and 2009, he would drink to excess. Moreira knew it was dangerous to mix
   8   alcohol with Percocet. Rovero would get some of his pills from friends. He also
   9   sold them. (13 RT 4509, 4512.) When Moreira she spoke to Rovero the morning of
 10    December 18, 2009, he was drunk. (13 RT 4513.)
 11                Rovero’s father testified that his son injured his head in high school
 12    playing football. His first year in college, Rovero went to the emergency room to
 13    have some glass surgically removed from his hand. He took Vicodin for the pain.
 14    (13 RT 4516-4521.)
 15                David Love, Maricopa County death investigator spoke to Petitioner
 16    over the phone after finding prescription bottles with her name on it scene. (13 RT
 17    4563.) She said she had only seen Rovero once. She later sent medical records to
 18    the Tempe Police Department. (13 RT 4569.)
 19                Detective William Kelly of the Tempe, Arizona police department also
 20    spoke to Petitioner by phone. She told him she had seen Rovero on December 9,
 21    2009, when he was complaining of lower back pain, wrist pain, and anxiety. Rovero
 22    provided his own wrist x-ray which showed a fracture. He told her he was taking 6
 23    OxyContin and Soma and wanted more. She told him that it was inappropriate to
 24    take that amount of OxyContin so she prescribed oxycodone instead. She also
 25    prescribed aprazolam (Xanax) and Soma. She was going to try to wean him off the
 26    oxycodone and told him to see her again in a month. (14 RT 4854-4857.)
 27

 28


                                               25
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 35 of 93 Page ID #:59



   1                Petitioner saw Rovero only once. (14 RT 4857.) She had anticipated
   2   he would become a regular patient as he told her he was moving near her office. It
   3   was common to have walk-in appointments. (14 RT 4857.)
   4                Angelee Chen, the Maricopa County coroner, determined that Rovero’s
   5   cause of death was due to multiple drug toxicity, including acute ethanol
   6   intoxication, oxycodone, and alprazolam. (13 RT 4535-4536.) Rovero had frothy
   7   fluid (fome cone) in his mouth and his lungs were congested, which is characteristic
   8   of opiate overdose. (13 RT 4538-4540.) The manner of death was an accident. (13
   9   RT 4541.)
 10                 Toxicologist Anderson reviewed the CURES, autopsy, and toxicology
 11    reports. (12 RT 3935-3956.) He determined the cause of death was combined drug
 12    toxicity, from ethanol (alcohol), oxycodone, and alprazolam. The ethanol and the
 13    oxycodone together would be enough to cause death. There was only a trace amount
 14    of alprazolam so it was not a lethal amount. (12 RT 3941.)
 15                 Dr. Walter Strauser reviewed the autopsy, CURES, and police reports,
 16    the consumer complaint filed by Rovero’s mother, and medical records from another
 17    doctor and from Petitioner. (23 RT 7532.) He found an extreme departure in her
 18    evaluation prior to prescribing controlled substances. (23 RT 7532.)
 19                 Petitioner did not take an adequate history as to how Rovero’s back or
 20    wrist pain began. She did not mention any prior treatment although she listed high
 21    dosages of opioids that he claimed to be taking. (23 RT 7534-7535.) Petitioner did
 22    not take a history of substance abuse, or social or family history. There was no
 23    treatment plan although she suggested heat massage, exercise, and a firm mattress.
 24    (23 RT 7536-7537.)
 25                 Petitioner did dramatically reduce the dosage of all three drugs he said
 26    he was taking. The intent to do so was a good thing. (23 RT 7537.) But without
 27    verifying what he had previously been prescribed there was a danger of either
 28    withdrawal or overdose. (23 RT 7538.)

                                                26
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 36 of 93 Page ID #:60



   1                The major red flag was that Rovero reported to be taking such high
   2   doses of opioids on a daily basis, indicating he was not credible. He appeared to be
   3   drug seeking. Yet Petitioner did not corroborate his story. (23 RT 7541-7543.)
   4

   5   I.    UNCHARGED DEATHS
   6

   7         1.     Matthew Stavron
   8

   9                Bruce Stavron testified that his son Matthew sustained major injuries
 10    (broken femur) beginning at age 13 from racing motorcross. He was given morphine
 11    and Demerol. Matthew continued to race motorcross and was injured at least 12
 12    times in 8 years. At age 16, he began using using marijuana and at 18, he started
 13    using harder drugs such as OxyContin and heroin. He got pills from prescriptions
 14    and from friends. He was jailed for selling marijuana. He was also diagnosed as
 15    bipolar, with mood swings ranging from euphoria to anger. By 2006, Matthew was
 16    under the influence, 40 percent of the time. His parents put him in rehab several
 17    times and also kicked him out of the house. (10 RT 3307-3321.)
 18                 Orange County coroner investigator Victoria Reichardt went to Matthew
 19    Stavron’s house on September 16, 2007, and found him deceased with a brown purge
 20    emanating from his mouth. (13 RT 4638.) After finding aprazolam, carisoprodol, and
 21    OxyContin prescribed by Petitioner, Reichardt called her. “I did identify myself, that
 22    I was with the Orange county Coroner’s office regarding the death of her patient and
 23    explained why I was calling.” (14 RT 4815.) Reichardt spoke to Petitioner briefly,
 24    for five to ten minutes. She had not determined the cause of death. (14 RT 4823.)
 25                 Petitioner told Reichardt she saw Stavron one time as a new patient on
 26    September 14. He complained of chronic back and leg pain and anxiety due to an
 27    old injury. She thought he was possibly drug seeking because he asked for
 28    OxyContin. He was otherwise in good health and good spirits. (14 RT 4814-4816.)

                                                27
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 37 of 93 Page ID #:61



   1                 Subsequent investigation by Reichardt showed Stavron had a prior
   2   history of heroin use and suicide attempts. (14 RT 4823-4824.) The Orange County
   3   medical examiner determined cause of death was acute intoxication of oxycodone
   4   and alprazolam. The manner of death was undetermined. (12 RT 3946.)
   5                 Toxicologist Anderson reviewed the CURES, death investigator,
   6   autopsy, and toxicology reports. (12 RT 3944.) Drugs detected at time of death were
   7   Xanax, ocycodone, and diazepam (Valium).             They only found two of the
   8   medications that were found in his system. The valium could not be said to be alone
   9   the cause of death; the alprazolam was on the higher edge of therapeutic but not
 10    lethal; the oxycodone alone would have killed him. (12 RT 3949.)
 11                  Dr. Strauser found an extreme departure in the standard of care as to
 12    Stavron. The physical examination was not complete. Petitioner failed to contact
 13    other doctors, even though he said he was already taking a large amount of drugs,
 14    and she failed to do an adequate screening for substance abuse or obtain a CURES
 15    report. (23 RT 7546.).
 16

 17          2.      Ryan Latham
 18

 19                  Mark Latham, Ryan’s father, testified that his son needed painkillers in
 20    2007, when he broke his jaw and it was wired shut. (10 RT 3106.) His son had
 21    attention deficit disorder. He injured his back base jumping in 2008. (10 RT 3111.)
 22    Ten days before his death on March 31, 2008, Ryan showed up at his father’s house
 23    after being in a fight. He also appeared to be under the influence. Latham never
 24    threatened suicide to his father but did to his mother. (10 RT 3113-3123.)
 25                  Kelly Ralph Estrada, Orange County deputy coroner, investigated the
 26    death of Ryan Latham on March 31, 2008. (13 RT 4577.) Latham had shaved half
 27    of his head. His wrist had fresh superficial lacerations (hesitation marks). (13 RT
 28    4581.)     Estrada   also found empty pill bottles, including Soma, Xanax, and

                                                 28
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 38 of 93 Page ID #:62



   1   hydrocodone prescribed by Petitioner prescribed by Petitioner six days prior to death.
   2   Given that the bottles were empty Latham was not taking the pills as prescribed. (13
   3   RT 4586-4588.) Estrada determined that the manner of death was suicide. (13 RT
   4   4588-4589.) She learned that Latham also used heroin, speed, cocaine, and ecstacy.
   5   (13 RT 4612.)
   6                Estrada called Petitioner on May 19, 2008, and said she was
   7   investigating the death of Ryan Latham. They spoke for five to ten minutes. Estrada
   8   requested no medical records and did not mention that Latham’s death was
   9   preliminarily determined to be a suicide. (13 RT 4609-4610.) Petitioner said she
 10    prescribed hydrocodone for chronic back pain due to an old sports injury, and Xanax
 11    for anxiety. (13 RT 4590-4591.) When she last saw him, there was no indication he
 12    was suicidal or drug seeking.   (13 RT 4591.)
 13                 The Orange County pathologist determined cause of death to be acute
 14    polydrug intoxication (hydrocodone, carisoprodol, diazepam, and alpraxolam). (12
 15    RT 3953-3954.)
 16                 Toxicologist Anderson reviewed the CURES, crime lab, investigative,
 17    autopsy, and toxicology reports. (12 RT 3953.) The cause of death was suicide from
 18    acute polydrug intoxication. (12 RT 3958.)
 19

 20          3.     Naythan Kenney
 21

 22                 Naythan Kenney’s girlfriend Erin Whitney was a heroin addict (11 RT
 23    36956.) Kenney used OxyContin, Valium, and Adderall. Whitney saw him snort
 24    drugs. (11 RT 3687.) She went with him to multiple doctor’s offices to get drugs,
 25    including Petitioner’s clinic. (11 RT 3701.) One day Kenney would not get out of
 26    bed and blood gushed from his nose. Whitney called 911. (11 RT 3699.) She took
 27    the medications to a neighbor’s house because she had a warrant. (11 RT 3711-
 28


                                                29
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 39 of 93 Page ID #:63



   1   3713.) The day before, Kenney might have crushed OxyContin or taken methadone.
   2   (11 RT 3705-3709.)
   3                  Orange County deputy coroner Kelly Estrada called Petitioner on
   4   November 7, 2008, and said she was investigating the death of Naythan Kenney. (13
   5   RT 4592.) Petitioner said she was treating him for chronic neck and knee pain from
   6   a car accident in May 2007. He seemed to be somewhat drug seeking as he recently
   7   requested to change from Norco to OxyContin, which is stronger. Then he asked for
   8   methadone. (13 RT 4595.)
   9                  Kenney died on September 20, 2008. Orange County listed cause of
 10    death as combined effects of alprazolam, amitriptyline/nortriptyline (Elavil, an
 11    antidpressant), amphetamine, carisoprodol, diazepam/nordiazepam, methadone,
 12    morphine, oxycodone, and quetiapine (Seroquel, an anti-psychotic, for bipolar
 13    disorder). (12 RT 3962.)
 14                   Toxicologist Anderson reviewed the CURES, death investigative report,
 15    autopsy, and toxicology reports. (12 RT 3964.) The manner of death was an
 16    accident. The cause of death was multiple drug toxicity, with methadone elevated
 17    substantially. (12 RT 3965-3973.) Petitioner is not the one who prescribed the
 18    methadone. (13 RT 4236.)
 19

 20    J.        UNLAWFUL PRESCRIBING COUNTS10
 21

 22              1.   Joshua Chambers (Count 8)
 23

 24                   Zachary Chambers, Joshua’s brother, testified that Joshua started using
 25    heroin and prescription pills after he broke his collarbone and sustained nerve
 26
            10
 27          Due to space limitations and the issues raised, this memorandum will only
       discuss the evidence on counts 8 (Joshua Chambers), 10 (Joseph Gomez), and 13
 28
       (Michael Katsnelson).
                                                 30
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 40 of 93 Page ID #:64



   1   damage to his left foot. The collarbone healed, but he could not lift his foot and
   2   walked with a limp. (11 RT 3650-3652.)
   3               Joshua passed away on June 1, 2009. He was found lying on the floor
   4   of his apartment with blood coming out of his nose. (11 RT 3654.)
   5               On June 8, 2009, Orange County deputy coroner Erica Arellano called
   6   Petitioner to tell her Joshua Chambers had died. (20 RT6667-6669.) At the scene
   7   Arellano found syringes and drug paraphernalia, including a spoon with black
   8   residue. (20 RT 6674-6675.)
   9               Petitioner was cooperative and said she treated him 10 times over 5
 10    months for anxiety and pain in his shoulder and back from a motorcycle accident.
 11    She prescribed Xanax and hydrocodone and later changed the medication to
 12    Percocet, Opana, and dilaudid. She attempted to regulate his medications because he
 13    appeared drug-seeking and finished his medications early. She did not suspect he
 14    was using illegal drugs but did suspect he was using alcohol. (20 RT 6670-6675.)
 15                Toxicologist Anderson reviewed the CURES, death investigator,
 16    autopsy, and toxicology reports. The cause of death was the combined effects of
 17    morphine, codeine, hydrocodone/diohydrocodeine. He also had ethanol in his
 18    system. The manner of death an accident. (12 RT 3975-3977.) Heroin was cause
 19    of death. (12 RT 3979.) The hydrocodone was not quantified and the alprazolam
 20    was not even tested for. “Heroin is the major problem here.” (13 RT 4221.)
 21                Dr. Fink found that Petitioner departed from the standard of care
 22    because she did not ask Chambers if he had a history of substance abuse despite the
 23    types and amounts of medications he told her was taking. (15 RT 5197-5198.) He
 24    also kept showing up early which indicates he was not taking his medications
 25    properly. (15 RT 5199.) There was no departure from standard of care with respect
 26    to her medical records which were typewritten and organized. (15 RT 5202.)
 27

 28


                                               31
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 41 of 93 Page ID #:65



   1         2.     Michael Katsnelson (Count 13)
   2

   3                On May 6, 2009, coroner Ruben Escobar called Petitioner to tell her that
   4   Michael Katsnelson had passed away and to get information from her. (19 RT 6336,
   5   6339.) Petitioner said she was treating Katsnelson for lower back pain after a traffic
   6   accident. He told her he had been prescribed fentanyl from another doctor. She
   7   prescribed fentanyl and Xanax. She advised him not to take fentanyl with any other
   8   opiate to avoid an overdose. She did not suspect he was abusing the medication
   9   because she had only seen him a few times and he was not aggressive in trying to get
 10    more medication. (19 RT 6341-6342.)
 11                 Toxicologist Anderson reviewed the CURES, death investigation,
 12    autopsy and toxicology reports. (12 RT 3988, 19 RT 6350-6351.) The drug levels
 13    detected were not lethal. The laboratory did not test for fentanyl. (12 RT 3992,
 14    3398.) The cause of death was cardiac hypertrophy, bilateral pulmonary congestion
 15    (an enlarged heart and fluid in the lungs). (12 RT 3990.)
 16                 Dr. Fink found an extreme departure from the standard of care.
 17    Katsnelson said he was taking OxyContin and fentanyl but Petitioner failed to take
 18    a substance abuse history, obtain a CURES report, or contact his other doctors. (16
 19    RT 5406.)
 20

 21          3.     Joseph Gomez (Count 10)
 22

 23                 Joseph Gomez’s grandmother Barbara Temple testified that he lived
 24    with her and her husband for a while but they had issues with his drug use. He was
 25    addicted to pain pills and also used street drugs. He once overdosed on heroin in her
 26    home. He had back problems in high school from playing football and lifting
 27    weights. (11 RT 3665-3676.)
 28


                                                32
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 42 of 93 Page ID #:66



   1                Kelly Estrada also investigated the death of Joseph Gomez, who was
   2   found lying face up on the floor of his bedroom. He had a large amount of frothy
   3   purge coming from his nose. There was an injection site to his inner left thigh. (13
   4   RT 4601.) Estrada called Petitioner on December 3, 2009, and said she was
   5   investigating the death of Joseph Gomez. (13 RT 4606-4607.)
   6                Petitioner saw Gomez once a month between August 2008, and
   7   February 2009. Then he did not come back for six months. She was treating him for
   8   back pain and anxiety but did not know the source of the pain. She counseled him
   9   about visiting multiple doctors to receive medications. (13 RT 4608.)
 10                 Dr. Sean Enloe performed the autopsy on Joseph Gomez. He noticed
 11    scars on his legs consistent with people who inject drugs. (19 RT 6420-6421.) The
 12    amount of morphine in Gomez was consistent with overdose and with heroin use.
 13    (19 RT 6427-6431.) The level of morphine detected was fatal in and of itself so they
 14    did not quantify the other drugs detected. (19 RT 6433-6436.)
 15                 Dr. Fink found an extreme departure from the standard of care because
 16    Petitioner did not take a history of substance abuse even though Gomez reported
 17    taking large amounts of numerous drugs in unusual combinations. Petitioner did not
 18    check CURES, do additional screening, or contact his other physicians. (15 RT 5205-
 19    5206.) There were also indications he was going through withdrawal, not using
 20    medications properly. (15 RT 5213-5214.)
 21

 22    K.    The Opinion of the Court of Appeal
 23

 24                 As noted in the petition for rehearing, the opinion of the Court of
 25    Appeal overlooked and/or made numerous material misstatements of fact. Therefore
 26    it is not entitled to a presumption of correctness under § 2254(e)(1). Taylor v.
 27    Maddox, 366 F.3d at 1000. For example:
 28


                                               33
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 43 of 93 Page ID #:67



   1                The opinion states that when pharmacies refused to fill prescriptions
   2   from Petitioner she referred them to “‘mom and pop’ pharmacies which continued
   3   to fill her prescriptions.” (Exhibit 1, Slip opn. at p. 5.) This is inaccurate. There was
   4   no evidence presented that she referred them to any such pharamcies.
   5                The opinion states that law enforcement investigators, including
   6   investigators from the coroner’s office, began calling Tseng to discuss the deaths of
   7   several of her patients and to apprise her that the patients had died of suspected drug
   8   overdoses shortly after obtaining prescriptions from her.” (Exhibit 1 at 5.) This is
   9   inaccurate. While coroner investigators did call Petitioner after a patient died, the
 10    evidence presented shows only that they asked her what she was treating them for.
 11    There was no evidence presented that they told her the patients had died of drug
 12    overdoses, much less that it was her prescriptions which caused the deaths. Evidence
 13    presented also showed that Petitioner fully cooperated with coroner questions.
 14    Coroner investigators are not the ones who would determine cause of death in any
 15    event. (See 19 RT 6336 [investigator Escobar]; 13 RT 4563 [investigator David
 16    Love]; 14 RT 4854-4857 [investigator William Kelly]; 13 RT 4638, 4815-4823
 17    [investigator Kelly Reichardt]; 13 RT 4609-4610, 4590-4592 [investigator Ralph
 18    Estrada]; 20 RT 6667-6669 [investigator Eric Arellano].)
 19                 The opinion states that Petitioner entered “alerts” in her medical records
 20    after she became aware of the deaths and that she “altered” the medical records.
 21    (Exhibit 1 at 5.) While some of the records have “alerts” as to possible drug
 22    overdose, the evidence presented showed that at most there was additional
 23    information added to a medical record years later and never that the record had been
 24    changed or altered. (15 RT 5143-5154.)
 25                 The opinion states that Petitioner nevertheless “continued her
 26    prescribing practices until she was arrested in 2012," implying that she was
 27    indifferent to warnings that told her she was responsible for her patients’ deaths.
 28    (Exhibit 1 at 6.) The implication is not warranted. Not only was there no evidence

                                                  34
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 44 of 93 Page ID #:68



   1   presented that Petitioner was told by anyone prior to her arrest that her prescribing
   2   practices were the cause of her patients’ deaths, the opinion fails to mention that
   3   when Petitioner was put on notice that patients were merely drug seeking, she
   4   immediately terminated any contact with them. For example, the opinion fails to
   5   mention the following:
   6                Once    a patient stole some syringes from a cabinet.         Petitioner
   7   confronted him and refused to see him again. Another patient cracked the door and
   8   had to be taken away by his friend. Another patient was upset at being turned away.
   9   (7 RT 1944-1945, 1970.)
 10                 Patient Michael Cook overdosed in the office. Petitioner called the
 11    paramedics who revived him Narcan. (20 RT 6611-6619.) Petitioner refused to see
 12    Cook again and would not even take his calls. (7RT 1976-1980.)
 13                 DEA investigator Robert Harkins instructed the undercover officers to
 14    lie to Petitioner to get drugs from her. (4 RT 1008-1009.) The first undercover DEA
 15    officers were unable to obtain the prescriptions from Petitioner that they asked for.
 16    (5 RT 1232.)
 17                 DEA Agent Chris Carter was unsuccessful in getting any prescriptions
 18    from Petitioner. She actually told him never to come back. (9 RT 2824, 2835-2838,
 19    Peo. Exh. 139.) Petitioner told Carter he was just making up reasons for wanting a
 20    prescription and that he should drink coffee rather than alcohol and try walking
 21    instead of running. (9 RT 2824-2838, 17 CT 3388.) Petitioner told Carter: “If you
 22    don’t need pain medicine, you shouldn’t – it’s not an energy bar or candy.” (17 CT
 23    3388.)
 24                 The opinion’s factual recitation as to the uncharged patient deaths is
 25    highly misleading. For example, as to Nathan Kenney – the opinion misspells his
 26    name as “Keeney” – the opinion says that Petitioner prescribed him methadone.
 27    (Exhibit 1 at 13.) The toxicologist testified that Petitioner prescribed Nathan Kenney
 28    four drugs on September 16, 2008, four days before he died:               Oxycontin

                                                35
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 45 of 93 Page ID #:69



   1   (oxycodone),     Xanax     (alprazolam);    Adderall (amphetamine);         and   Soma
   2   (carisoprodol). (12 RT 3961- 3962.)
   3                The opinion states that Petitioner’s “patients Chambers, Gomez, and
   4   Katsnelson also succumbed to drug overdoses.” (Exhibit 1 at 13.) The opinion fails
   5   to mention that Joshua Chambers died of a heroin overdose, which had nothing to
   6   do with Petitioner. (12 RT 3979; 13 RT 4221.) The opinion fails to mention that
   7   Joseph Gomez also died of morphine and heroin overdose, which had nothing to do
   8   with Petitioner. (19 RT 6427-6436.) The opinion fails to mention that Michael
   9   Katsnelson died of a heart condition, which had nothing to do with Petitioner. (12
 10    RT 3990.)
 11                 The opinion states that another patient “Latham” died from a Norco
 12    overdose, which Petitioner had prescribed. (Exhibit 1 at 13.) The opinion fails to
 13    mention that Latham’s cause of death was officially determined to be a suicide. (12
 14    RT 3958.)
 15                 The opinion states that Petitioner learned of the drug overdose deaths
 16    of Chambers, Gomez, and Katsnelson before she began treating “murder victim
 17    Rovero.” (Exhibit 1 at 14.) Here again, this is misleading. Chambers and Gomez
 18    died from heroin overdoses, which had nothing to do with Petitioner. Latham died
 19    by suicide, which had nothing to do with Petitioner. And, Katsnelson died from a
 20    heart condition, which had nothing to do with Petitioner.
 21                   As to Kenney, Petitioner prescribed four drugs in the days before he died:
 22    Oxycontin (oxycodone); Xanax (alprazolam); Adderall (amphetamine); and Soma
 23    (carisoprodol). (12 RT 3961- 3962.) Kenney’s death was attributed to methadone, which
 24    was not one recently prescribed.
 25                 The opinion also failed to mention that Dr. Ezekiel Fink, one of the
 26    prosecution’s expert witnesses on standard of care testified that opioid overdose
 27    deaths happen to good doctors in the course of their practices as well. A death “does
 28    not mean that something wrong was done.” (16 RT 5450.)

                                                  36
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 46 of 93 Page ID #:70



   1                                 V. CLAIMS FOR RELIEF
   2

   3   I.        THE EVIDENCE THAT PETITIONER WAS GUILTY OF
   4             SECOND DEGREE MURDER AS TO VU NGUYEN (COUNT
   5             ONE) WAS INSUFFICIENT
   6

   7             A.   Introduction
   8

   9                  The prosecution contended that Petitioner was guilty of second degree
 10    murder under an implied malice theory because she had been informed prior to Vu
 11    Nguyen’s death that three of her patients had passed away. Despite being so
 12    notified, Petitioner continued prescribing in a reckless manner.
 13                   However, the prosecution put on no evidence that when the coroners
 14    contacted Petitioner they told her what the cause of death was – they did not know
 15    at that point. Nor is there any evidence that they told her they knew or suspected that
 16    she was responsible for her patients’ deaths. The coroners contacted Petitioner to get
 17    information from her and she complied.11
 18                   The prosecution actually put on other evidence that when Petitioner was
 19    aware that a patient was abusing drugs or making up reasons for seeking a
 20    prescription she refused to see that patient again. Even if Petitioner violated the
 21    standard of care as to Vu Nguyen (e.g. inadequate examination), at most the evidence
 22    showed that she was guilty of involuntary manslaughter.
 23

 24

 25

 26         11
             Defense counsel repeatedly objected that the only notice given to Petitioner
 27    was a brief phone call that did not inform her of what drugs were in the patients’
       systems or what the cause of death was. (See e.g. 15 CT 2944 [995 motion]; 6 RT
 28
       1504.)
                                                 37
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 47 of 93 Page ID #:71



   1         B.     Standard of Review
   2

   3                The proper standard of review for a claim of insufficient evidence is
   4   "whether after viewing the evidence in the light most favorable to the prosecution,
   5   any rational trier of fact could have found the essential elements of the crime beyond
   6   a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319 (1979).
   7                In In re Winship, 397 U.S. 398, 363-364 (1970), the United States
   8   Supreme Court:
   9         “held for the first time that the Due Process Clause of the Fourteenth
 10          Amendment protects a defendant in a criminal case against conviction
 11          ‘except upon proof beyond a reasonable doubt of every fact necessary
 12          to constitute the crime with which he is charged.’ In so holding, the
 13          Court emphasized that proof beyond a reasonable doubt had
 14          traditionally been regarded as the decisive difference between criminal
 15          culpability and civil liability.    The standard of proof beyond a
 16          reasonable doubt, said the Court, ‘plays a vital role in the American
 17          scheme of criminal procedure,’ because it operates to give ‘concrete
 18          substance’ to the presumption of innocence, to ensure against unjust
 19          convictions, and to reduce the risk of factual error in a criminal
 20          proceeding. At the same time, by impressing upon the factfinder the
 21          need to reach a subjective state of near certitude of the guilt of the
 22          accused, the standard symbolizes the significance that our society
 23          attaches to the criminal sanction and thus to liberty itself.”
 24    Jackson v. Virginia, 443 U.S. at 315.
 25                 The Supreme Court noted that Winship:
 26          “presupposes as an essential of the due process guaranteed by the
 27          Fourteenth Amendment that no person shall be made to suffer the onus
 28          of a criminal conviction except upon sufficient proof – defined as

                                                38
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 48 of 93 Page ID #:72



   1          evidence necessary to convince a trier of fact beyond a reasonable
   2          doubt the existence of every element of the offense.”
   3   Jackson v. Virginia, 443 U.S. at 316.
   4                The high court recognized that even a properly instructed jury can
   5   “occasionally convict when it can be said that no rational trier of fact can find guilt
   6   beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. at 317. When this
   7   happens, “such a conviction in a state trial” “cannot constitutionally stand.” Id. at
   8   318.
   9                After the AEDPA, the federal courts “apply the standards of Jackson
 10    with an additional layer of deference.” Juan H. v. Allen, 408 F.3d 1262, 1274 (9th
 11    Cir. 2005). When the state court of appeal did “not apply a standard fundamentally
 12    at odds with Supreme Court precedent and/or did not reach a different result based
 13    on materially indistinguishable facts,” “we agree with our sister circuits who have
 14    addressed the issue that we must ask whether the decision of the California Court of
 15    Appeal reflected an ‘unreasonable application of’ Jackson and Winship, to the facts
 16    of his case.” Id. at 1275.
 17

 18           C.    Second Degree Murder
 19

 20                 Murder is the unlawful killing of a human being “with malice
 21    aforethought.” (PC § 187, subd. (a).) Second degree murder is the “unlawful killing
 22    of a human being with malice aforethought but without the additional elements, such
 23    as willfulness, premeditation, and deliberation, that would support a conviction of
 24    first degree murder.” People v. Knoller, 41 Cal.4th 139, 151 (2007).
 25

 26

 27

 28


                                                 39
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 49 of 93 Page ID #:73



   1                1.     Implied Malice
   2

   3                Malice may be either express (as when a defendant manifests a
   4   deliberate intention to take away the life of a fellow creature) or implied. People v.
   5   Blakeley, 23 Cal.4th 82, 87 (2000); People v. Nieto Benitez, 4 Cal.4th 91, 102 (1992).
   6         “Malice is implied when the killing is proximately caused by ‘an act,
   7         the natural consequences of which are dangerous to life, which act was
   8         deliberately performed by a person who knows that his conduct
   9         endangers the life of another and who acts with conscious disregard
 10          for life.” (Citation) In short, implied malice requires a defendant’s
 11          awareness of engaging in conduct that endangers the life of another.”
 12    People v. Knoller, supra, 41 Cal.4th at p. 143, citing People v. Phillips, 64 Cal.2d
 13    574, 587 (1966) (emphasis added.)
 14                 There is a physical and a mental component to implied malice. People
 15    v. Cravens, 53 Cal.4th 500, 508 (2012).            The physical component is the
 16    “performance of an act, the natural consequences of which are dangerous to life,”
 17    and the mental component is the “requirement that the defendant knows that his
 18    conduct endangers the life of another and ... acts with a conscious disregard for life.”
 19    Id., citing People v. Chun, 45 Cal.4th 1172, 1181 (2009).
 20

 21                 2.     Proximate Cause
 22

 23                 The principles of causation apply to crimes as well as torts. A defendant
 24    may be liable for criminal homicide when his acts were “the proximate cause of the
 25    death of the victim, even though he did not administer the fatal wound.” People v.
 26    Hansen, 59 Cal.App.4th 473, 479 (1997). “Negligence on the part of the victim is not
 27    a defense to criminal liability.” Id. However, “cases have consistently held that the
 28


                                                 40
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 50 of 93 Page ID #:74



   1   free will of the victim is seen as an intervening cause which breaks the chain of
   2   causation.” Id. at 481 (citations omitted).
   3                In homicide cases, a cause of death “is an act or omission that sets in
   4   motion a chain of events that produces as a direct, natural and probable consequence
   5   of the act or omission the death of the decedent and without which the death would
   6   occur. People v. Cervantes, 24 Cal.4th 860, 866 (2001). Proximate cause is clearly
   7   established where the act is directly connected with the resulting injury, with no
   8   intervening force operating. Id.
   9         “In general, an independent intervening cause will absolve a defendant
 10          of criminal liability.    However, in order to be independent, the
 11          intervening cause must be unforeseeable ... an extraordinary and
 12          abnormal occurrence, which rises to the level of an exonerating
 13          superseding cause.”
 14    People v. Cervantes, supra, 24 Cal.4th at 871 (citations omitted, emphasis added.)
 15          “On the other hand, a dependent intervening cause will not relieve the
 16          defendant of criminal liability. A defendant may be criminally liable
 17          for a result directly caused by his act even if there is another
 18          contributing cause. If an intervening cause is a normal and reasonably
 19          foreseeable result of defendant’s original act the intervening act is
 20          ‘dependent’ and not a superseding cause, and will not relieve the
 21          defendant of liability. The consequence need not have been a strong
 22          probability; a possible consequence which might reasonably have been
 23          contemplated is enough. The precise consequence need not have been
 24          foreseen; it is enough that the defendant should have foreseen the
 25          possibility of some harm of the kind which might result from his act.”
 26    People v. Cervantes, 24 Cal.4th at 870 (citations omitted).
 27

 28


                                                41
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 51 of 93 Page ID #:75



   1                “It has long been recognized that there may be multiple proximate
   2   causes of a homicide, even where there is only one known actual or direct cause of
   3   death.” People v. Sanchez, 26 Cal.4th 834, 846 (2001). “To be considered a
   4   proximate cause” the acts of the defendant “must have been a substantial factor
   5   contributing to the result.” People v Pike, 197 Cal.App.3d 732, 745 (1988). See
   6   People v. Catlin, 26 Cal.4th 81, 155 (2001) (When there are concurrent causes of
   7   death, the defendant is criminally responsible if his or her conduct was a substantial
   8   factor contributing to the result) ; and People v. Jennings, 50 Cal.4th 616, 634, 642-
   9   644 (2001) (When there are multiple concurrent causes of death, the jury need not
 10    decide whether the defendant’s conduct was the primary cause of death, but need
 11    only decide whether the defendant’s conduct was a substantial factor in causing the
 12    death).
 13

 14          D.     Involuntary Manslaughter
 15

 16                 Involuntary manslaughter is the:
 17          “commission of an unlawful act, not amounting to felony; or in the
 18          commission of a lawful act which might produce death, in an unlawful
 19          manner, or without due caution and circumspection. This subdivision
 20          shall not apply to acts committed driving a vehicle.”
 21    Penal Code § 192(b).
 22

 23                 Involuntary manslaughter is a lesser offense of murder, distinguished
 24    by its mens rea. People v. Butler, 187 Cal.App.4th 998, 1006 (2010) citing People
 25    v. Rios, 23 Cal.4th 450, 460 (2000). The mens rea for murder is specific intent to kill
 26    or conscious disregard for life. Absent these states of mind, the defendant may incur
 27    homicide culpability for involuntary manslaughter. Id.
 28


                                                 42
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 52 of 93 Page ID #:76



   1                Through statutory definition and judicial development, there are three
   2   types of acts that can constitute involuntary manslaughter: a misdemeanor, a lawful
   3   act, or a noninherently dangerous felony. For all three types of predicate acts the
   4   required mens rea is criminal negligence. People v. Butler, supra, 187 Cal.App.4th
   5   at 1006.
   6         “Criminal negligence exists when the defendant engages in conduct that
   7         is aggravated, culpable, gross, or reckless, i.e., conduct that is such a
   8         departure from what would be conduct of an ordinarily prudent or
   9         careful man under the same circumstances as to be incompatible with
 10          a proper regard for human life, or, in other words, a disregard of human
 11          life or an indifference to consequences.”
 12    People v. Butler, supra, 187 Cal.App.4th at 1008, citing People v. Penny, 44 Cal.2d
 13    861, 879 (1955).
 14                 When a defendant commits a lawful act or a noninherently dangerous
 15    felony with criminal negligence, the defendant is presumed to have had an awareness
 16    of, and conscious indifference to, the risk to life, regardless of the defendant’s actual
 17    belief. People v. Watson, 30 Cal.3d 290, 296 (1981).
 18

 19          “Both murder (based on implied malice) and involuntary manslaughter
 20          involve a disregard for life; however, for murder the disregard is
 21          judged by a subjective standard whereas for involuntary
 22          manslaughter the disregard is judged by an objective standard.
 23          Implied malice murder requires a defendant’s conscious disregard for
 24          life, meaning that the defendant subjectively appreciated the risk
 25          involved. In contrast, involuntary manslaughter merely requires a
 26          showing that a reasonable person would have been aware of the risk.
 27          Thus, even if the defendant had a subjective, good faith belief that his
 28


                                                  43
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 53 of 93 Page ID #:77



   1         or her actions posed no risk, involuntary manslaughter culpability is
   2         warranted if the defendant’s belief was objectively unreasonable.”
   3   People v. Butler, supra, 187 Cal.App.4th at 1008-1009 (citations omitted, emphasis
   4   added).
   5

   6         E.    The Evidence of Proximate Cause Was Insufficient
   7

   8               Viewing the evidence in the light most favorable to the prosecution, the
   9   toxicologist ultimately determined that Nguyen died from an overdose of methadone,
 10    Opana, and Xanax. Petitioner did not prescribe the methadone. (12 RT 3927.)
 11    Because the Orange County coroner did not quantify the level of drugs detected in
 12    Nguyen’s system, it was impossible to know which drug was the most prevalent.
 13    There was also some marijuana metabolite detected. (12 RT 3926, 18 RT 6080.)
 14    The oxymorophone (Opana) was not a massive amount. (12 RT 3926.)
 15                Petitioner did prescribe the Opana and the Xanax. Even if there was a
 16    departure from the standard of care (23 RT 7511-7514), there is no evidence for
 17    which a rational juror would find beyond a reasonable doubt that Petitioner’s
 18    prescriptions were a substantial factor in the cause of death. People v. Pike, 197
 19    Cal.App.3d at 745. The methadone on top of these other drugs was an unforeseen
 20    intervening event. People v. Cervantes, 24 Cal.4th at 870.
 21

 22          F.    The Evidence of Implied Malice Was Insufficient
 23

 24                The prosecution’s theory as to why Petitioner was guilty of second
 25    degree murder under an implied malice theory as to Vu Nguyen (count 1), Steven
 26    Ogle (count 2), and Joseph Rovero (count 4), was that she had been previously been
 27    informed by coroners that patients of hers had died. Nevertheless, she did not
 28    change her prescribing habits. Therefore, she appreciated the risk but had a

                                               44
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 54 of 93 Page ID #:78



   1   “conscious disregard, “I Don’t care. I’m going to continue to prescribe like I’m
   2   prescribing.” (23 RT 8497.). As the prosecutor stated in closing argument:
   3

   4         “Specifically, she was told that, in 2007, Matthew Stavron overdosed
   5         and died at age 25.
   6

   7         She got a call from the coroner’s investigator saying that Ryan Latham
   8         died, at 22 years old.
   9

 10          She also got a call that, in the that same year, Naythan Kenney
 11          overdosed and died at age 34.
 12

 13          She learned of the death of Vu Nguyen in 2009, when he overdosed and
 14          died at the age of 29.
 15

 16          Each one of these deaths followed by a phone call telling the defendant
 17          ‘Your patient has died. What were you treating them for?’
 18

 19          The overdose death of Steven Ogle, 28 years old.
 20

 21          She also got a call in 2009, just days after steven Ogle passed away, that
 22          her patient Michael Katsnelson had now overdosed and passed away at
 23          the age of 23.
 24

 25          She received notification that her patient Joshua Chambers overdosed
 26          at age 24.
 27

 28          That Joseph Gomez overdosed at age 26.

                                                45
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 55 of 93 Page ID #:79



   1         And, lastly, in December of 2009, Joey Rovero overdosed at age 21.”
   2         (26 RT 8496.)
   3

   4                Viewing the evidence in the light most favorable to the prosecution, the
   5   evidence showed only that Petitioner was contacted by coroners’ offices about the
   6   death of a patient. She was never told that anything she had done was the cause of
   7   or contributed to that death.
   8         !      On September 16, 2008, Orange County coroner investigator Victoria
   9                Reichardt spoke to Petitioner for five to ten minutes and told her that
 10                 Matthew Stavron had died. Reichardt asked Petitioner for information.
 11                 Reichardt did not know the cause of death. (14 RT 4815, 4822-4823.)
 12                 There was no evidence that Reichardt informed Petitioner that she was
 13                 somehow responsible for Stavron’s death.
 14          !      On May 19, 2008, Orange County deputy coroner Kelly Estrada spoke
 15                 to Petitioner and told her Ryan Latham had died. She asked Petitioner
 16                 for information. She did not tell Petitioner the preliminary cause of
 17                 death was thought to be suicide. (13 RT 4609-4610.) There was no
 18                 evidence that Estrada informed Petitioner that she was somehow
 19                 responsible for Latham’s death.
 20          !      On November 7, 2008, Estrada called Petitioner and told her that
 21                 Naythan Kenney had died. She asked Petitioner for information. (13
 22                 RT 4592-4593.) There is no evidence that Estrada informed Petitioner
 23                 what the cause of death was or that Petitioner was somehow responsible
 24                 for Latham’s death.
 25

 26                 Vu Nguyen passed away on March 9, 2009. (9 RT 2802-2810.) As
 27    noted above, the toxicologist ultimately determined that Nguyen died from an
 28    overdose of methadone, Opana, and Xanax. Petitioner did not prescribe the

                                                46
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 56 of 93 Page ID #:80



   1   methadone. (12 RT 3927.) Because the Orange County coroner did not quantify the
   2   level of drugs detected in Nguyen’s system, it was impossible to know which drug
   3   was the most prevalent. (12 RT 3926, 18 RT 6080.)
   4                Even if there was a departure from the standard of care in her treatment
   5   of Nguyen, no rational juror could find beyond a reasonable doubt that Petitioner had
   6   a “conscious disregard” “of engaging in conduct that endangers the life of another.”
   7   People v. Knoller, supra, 41 Cal.4th at 143. As Dr. Fink testified, overdose deaths
   8   happen to good doctors in the course of their practice as well. A death “does not
   9   mean that something wrong was done.” (16 RT 5450.)
 10                 Further, viewing the evidence in the light most favorable to the
 11    prosecution, there was also evidence that Petitioner did not deliberately engage in
 12    conduct that endangered another with a conscious disregard for life. People v.
 13    Knoller, supra, 41 Cal.4th at 143.
 14          !      When Michael Cook overdosed in Petitioner’s clinic, she called 911
 15                 and was cooperative with the paramedics. Afterwards she refused to
 16                 see Cook again and would not even take his calls. (7RT 1976-1980.)
 17          !      Petitioner refused to write prescriptions for DEA undercover agents for
 18                 OxyContin. (5 RT 1232.)
 19          !      Petitioner told DEA undercover agent Chris Carter that he was just
 20                 making up reasons for wanting a prescription and told him never to
 21                 come back. (9 RT 2824, 2835-2838.) She told him that pain medicine
 22                 was “not an energy bar or candy.” (17 CT 3388.)
 23

 24                 Dr. Strauser opined that there was an extreme departure of care because
 25    Petitioner’s physical examination of Nguyen was inadequate and she failed to
 26    document or verify his mental health and/or substance abuse history. (23 RT 7513-
 27    7514.) Given that the evidence of implied malice was insufficient, Petitioner’s
 28    conviction should be reduced to involuntary manslaughter, based on the departure

                                                47
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 57 of 93 Page ID #:81



   1   from the standard of care. Involuntary manslaughter requires a showing that a
   2   reasonable person would have been aware of the risk. Even if Petitioner had a
   3   “subjective, good faith belief that her or her actions posed no risk, involuntary
   4   manslaughter culpability is warranted if the defendant’s belief was objectively
   5   unreasonable.” People v. Butler, supra, 187 Cal.App.4th at 1008-1009 (emphasis
   6   added).
   7

   8            G.   The Opinion of the Court of Appeal Relied on Three Cases That
   9                 Were Inapposite
 10

 11                  Petitioner conceded that her actions were negligent. She argued that the
 12    evidence is insufficient to support second degree murder and requested that the Court
 13    of Appeal reduce her convictions to involuntary manslaughter.12 (AOB at 57-77.)
 14    The opinion agreed that “a departure from the medical standard of care alone would
 15    not be sufficient to support an implied malice finding.” (Exhibit 1 at 17.) The
 16    opinion relied on three cases to support implied malice murder in this case. All of
 17    these cases are inapposite.
 18                  The opinion relied on Einaugler v. Supreme Court of State of N.Y., 109
 19    F.3d 836 (2nd Cir. 1997), where a doctor was convicted of reckless endangerment
 20    after he prescribed feeding a patient through her dialysis catheter rather than her
 21    feeding tube and then wilfully delayed her hospitalization. (Exhibit 1 at 22.)
 22    Because he grossly deviated from a reasonable person’s conduct and disregarded a
 23

 24
           12
              Under California law, the appellate court has the power to reduce the defendant's
 25    conviction to involuntary manslaughter under PC §§ 1181(6) and 1260. An appellate court
 26    may modify the judgment, "if the evidence shows the defendant to be not guilty of the crime
       of which he was convicted, but guilty of a lesser degree thereof, or of a lesser crime included
 27    therein." See also People v. Navarro, 40 Cal.4th 668, 671 (2007); People v. Odle, 37 Cal.2d
       52, 56-58 (1950).
 28


                                                     48
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 58 of 93 Page ID #:82



   1   substantial and unjustifiable risk, the evidence was sufficient support reckless
   2   endangerment. Id. Of course, reckless endangerment is not comparable to second
   3   degree implied malice murder. Most important, the opinion fails to mention that Dr.
   4   Einaugler’s sentence for his conviction of reckless endangerment was a mere 52
   5   weekends in jail. Einaugler v. Supreme Court of the State of New York, 918 F. Supp.
   6   619, 624 (E.D.N.Y. 1996). This case is completely irrelevant.
   7                The opinion relied on People v. Klvana, 11 Cal.App.4th 1679 (1992),
   8   where a doctor was convicted of implied malice second degree murder after nine
   9   infants died. The opinion notes the doctor repeatedly ignored signs of medical
 10    distress during delivery. (Exhibit 1 at 23.) Significantly, the opinion failed to
 11    mention that Dr. Klvana was told numerous times by others at hospitals where he
 12    worked that his performance was substandard and he was a danger to his patients.
 13    Klavana at 1686-1687. He subsequently applied for privileges at other hospitals
 14    without disclosing that he had been warned about his practices and was on probation.
 15    He then purchased a community care medical clinic advertising deliveries for “no
 16    risk pregnancies” despite the fact that the clinic license did not permit delivery of
 17    babies. Id. at 1687. By contrast, Petitioner was never told by anyone prior to the
 18    deaths of Messrs. Nguyen, Ogle, and Rovero, that her medical practices were
 19    substandard or endangering her patients. If anything, Klvana supports Petitioner’s
 20    position that the evidence of implied malice murder was insufficient.
 21                 The opinion also relies on People v. Stiller, 242 Mich.App. 38, 43 (200).
 22    (Exhibit 1 at. 23.) The opinion said that the Michigan appellate court affirmed
 23    implied second degree malice murder after a doctor prescribed high doses of
 24    hydrocodone unrelated to rational medical treatment and where the doctor had been
 25    warned about his dangerous prescribring practices. (Exhibit 1 at 23-24.) The
 26    opinion, however, failed to mention that the doctor had been treating this patient for
 27    many years and he was present at the patient’s apartment on the day of her death for
 28    much of the day. The apartment manager encountered the doctor at the apartment

                                                49
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 59 of 93 Page ID #:83



   1   looking “very agitated and sweaty.” Stiller, at 41, 45. Further, not one single witness
   2   – not one – testified that they warned Petitioner that her prescribing practices were
   3   dangerous or negligent. It cannot be overemphasized that the prosecution presented
   4   no evidence whatsoever that Petitioner was put on notice that any of her patients died
   5   due to her actions. Not one single coroner investigator or pharmacist confronted
   6   Petitioner personally with concerns about her conduct prior to the deaths of the
   7   patients in question.
   8                Further, the opinion of the Court of Appeal is not entitled to deference
   9   because it is an objectively unreasonable application of the facts to clearly
 10    established United States Supreme Court precedent. 2254(d)(2); Wiggins v. Smith,
 11    539 U.S. 510, 528, (2003).
 12                 “[T]he state court’s ruling on the claim being presented in federal court
 13    was so lacking in justification that there was an error well understood and
 14    comprehended in existing law beyond any possibility for fairminded disagreement.”
 15    Harrington v. Richter, 562 U.S. 86, 106 (2011).
 16

 17    II.   THE EVIDENCE THAT PETITIONER WAS GUILTY OF
 18          SECOND DEGREE MURDER AS TO STEVEN OGLE (COUNT
 19          TWO) WAS INSUFFICIENT
 20

 21                 As noted above, Vu Nguyen passed away on March 9, 2009. (9 RT
 22    2802.) The prosecution put on no evidence as to when Petitioner was informed that
 23    Mr. Nguyen had passed away. The evidence indicates that Jennifer Doll of the
 24    Medical Board began to investigate Petitioner after Nguyen’s sister found some
 25    prescription bottles with Petitioner’s name on them in Nguyen’s belongings. It is
 26    unknown what doctor was associated with the empty prescription bottles found when
 27    Nguyen was taken to the hospital. (21 RT 7007-7019.)
 28


                                                 50
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 60 of 93 Page ID #:84



   1                Steven Ogle passed away a month after Mr. Nguyen, on April 9, 2009.
   2   (12 RT 3931.) Orange County coroner investigator Ruben Escobar called Petitioner
   3   on May 6, 2009, to inquire what she had been treating him for. (19 RT 6336.)
   4                The toxicologist determined the cause of death was multiple drug
   5   overdose, including a substantial amount of methadone. (12 RT 3932-4030.)
   6   Petitioner did prescribe methadone. (19 RT 6338.)
   7                Dr. Fink found an extreme departure of care because, among other
   8   things, Ogle had admitted to Petitioner that he was using heroin. Rather than
   9   prescribing methadone to treat the heroin addiction, which she was not licensed to
 10    do, she should have referred him to an addiction specialist. (15 RT 5192-5194.)
 11                 Here again, the evidence put on the by the prosecution amounted to no
 12    more than involuntary manslaughter. There was no evidence that a rational juror
 13    could find beyond a reasonable doubt that Petitioner had a “conscious disregard” “of
 14    engaging in conduct that endangers the life of another.” People v. Knoller, supra, 41
 15    Cal.4th at 143. Petitioner’s attempt to treat Ogle’s heroin addiction herself was
 16    objectively unreasonable and thus constituted involuntary manslaughter. People v.
 17    Butler, supra, 187 Cal.App.4th at 1008-1009 (emphasis added).
 18                 The opinion of the Court of Appeal is not entitled to deference because
 19    it is an objectively unreasonable application of the facts to clearly established United
 20    States Supreme Court precedent. 2254(d)(2); Wiggins v. Smith, 539 U.S. 510, 528,
 21    (2003).
 22                 “[T]he state court’s ruling on the claim being presented in federal court
 23    was so lacking in justification that there was an error well understood and
 24    comprehended in existing law beyond any possibility for fairminded disagreement.”
 25    Harrington v. Richter, 562 U.S. at 106.
 26

 27

 28


                                                 51
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 61 of 93 Page ID #:85



   1   III.   THE EVIDENCE THAT PETITIONER WAS GUILTY OF
   2          SECOND DEGREE MURDER AS TO JOSEPH ROVERO
   3          (COUNT FOUR) WAS INSUFFICIENT
   4

   5                After Steven Ogle passed away, three more of Petitioner’s patients
   6   passed away.
   7                Joshua Chambers passed away on June 1, 2009. Orange County deputy
   8   coroner Eric Arellano called Petitioner on June 8, 2009, to tell her that Chambers had
   9   died. Arellano did not tell her that he found heroin paraphernalia at the scene.
 10    Petitioner was cooperative and said she did not suspect Chambers was using illegal
 11    drugs. (20 RT 6670-6675.) It was later determined that Chambers died of a
 12    combination of drugs with heroin being the cause of death. (12 RT 3977-3979.)
 13                 Michael Katsnelson passed away on May 6, 2009. Coroner Ruben
 14    Escobar called Petitioner on that day to tell her he had died and to get information
 15    from her. (19 RT 6336-6339.) It was later determined that Katsnelson died from
 16    cardiac hypertrophy, bilateral pulmonary congestion. (12 RT 3990.)
 17                 Coroner investigator Kelly Estrada called Petitioner on December 3,
 18    2009, to tell her that Joseph Gomez had died. Estrada did not tell Petitioner that the
 19    cause of death was preliminarily determined to be suicide. (13 RT 4609-4610.) The
 20    cause of death was ultimately determined to be an overdose of morphine or heroin.
 21    (19 RT 6433-6436.)
 22                 Joseph Rovero passed away on December 18, 2009. Maricopa County,
 23    Arizona detective William Kelly called Petitioner about Rovero. Petitioner had seen
 24    Rovero only once, on December 9, 2009. (13 RT 4563-4568.)
 25                 It was later determined that Rovero died of multiple drug toxicity
 26    (coxycodone and alprazalom) and ethanol intoxication.            His blood alcohol
 27    concentration was .10 per deciliter, more than the legal limit. (13 RT 4546-4557.)
 28    The night before Rovero died he had been using multiple drugs and drinking beer

                                                52
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 62 of 93 Page ID #:86



   1   and vodka at a party. He attended several parties that night. (20 RT 6721.) Rovero
   2   had a long history of mixing drugs with alcohol. (13 RT 4506-4507.) The ethanol
   3   and oxycodone was enough to cause death. (12 RT 3940.)
   4                Rovero told Petitioner he was moving near her office. He brought his
   5   own wrist x-ray and told Petitioner he had been taking 6 OxyContin daily. She told
   6   him it was inappropriate to the take that much OxyContin and gave him a
   7   prescription for oxycodone. She was going to try to wean him off of that as well.
   8   (14 RT 4856-4857.)
   9                Dr. Strauser found an extreme departure from the standard of care
 10    because Petitioner did not determine the cause of the wrist pain, did not contact
 11    Rovero’s prior doctors, and did not determine his history of substance abuse.
 12    Although the intent to reduce the dosage of the drugs he had been taking was a good
 13    thing, he might have gone into withdrawal if what he had told her was accurate. (23
 14    RT 7532-7541.)
 15                 Given that Rovero died because he had been mixing drugs with alcohol,
 16    something he did routinely, the prosecution failed to prove that Petitioner’s treatment
 17    of him proximately caused his death. Petitioner saw Rovero only once. That Rovero
 18    would use drugs and drink, and to an excess, at the same time was an unforeseeable
 19    intervening event. People v. Cervantes, 24 Cal.4th at 870.
 20                 Further, even if there was a departure from the standard of care in her
 21    treatment of Rovero, no rational juror could find beyond a reasonable doubt that
 22    Petitioner had a “conscious disregard” “of engaging in conduct that endangers the
 23    life of another.” People v. Knoller, supra, 41 Cal.4th at 143. Viewing the evidence
 24    in the light most favorable to the prosecution, Petitioner was not put on notice that
 25    she was somehow responsible for the deaths of Vu Nguyen, Steven Ogle, Joshua
 26    Chambers, Michael Katsnelson, or Joseph Gomez. As to Chambers, Katsnelson, and
 27    Gomez, Petitioner was not found to be responsible for their deaths. Katsnelson died
 28    of heart problems and both Chambers and Gomez died of heroin overdose. Viewing

                                                 53
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 63 of 93 Page ID #:87



   1   the evidence in the light most favorable to the prosecution, there was no evidence
   2   upon which a rational juror could find implied malice beyond a reasonable doubt.
   3   Jackson v. Virginia, 443 U.S. at 319.
   4                The departure from the standard of care – failure to do an adequate
   5   physical examination, failure to contact prior physicians, and failure to determine
   6   Rovero’s history of substance abuse – shows that Petitioner’s treatment of Rovero
   7   was objectively unreasonable and thus amounted to involuntary manslaughter.
   8   People v. Butler, supra, 187 Cal.App.4th at 1008-1009 (emphasis added).
   9                The opinion of the Court of Appeal is not entitled to deference because
 10    it is an objectively unreasonable application of the facts to clearly established United
 11    States Supreme Court precedent. 2254(d)(2); Wiggins v. Smith, 539 U.S. at 528.
 12                 “[T]he state court’s ruling on the claim being presented in federal court
 13    was so lacking in justification that there was an error well understood and
 14    comprehended in existing law beyond any possibility for fairminded disagreement.”
 15    Harrington v. Richter, 562 U.S. at 106.
 16

 17    IV.   THE ADMISSION OF SIX UNCHARGED DEATHS UNDER
 18          EVIDENCE CODE SECTION 1101(B) VIOLATED PETITIONER’S
 19          RIGHT TO DUE PROCESS BECAUSE IT WAS NOTHING MORE
 20          THAN PROPENSITY EVIDENCE
 21

 22          A.     The Defense Moved to Exclude Evidence of Uncharged Deaths as
 23                 Irrelevant and Prejudicial
 24

 25                 On January 7, 2015, defense counsel filed a motion in limine to exclude,
 26    inter alia, evidence of uncharged patient deaths. (16 CT 3039.) Counsel moved
 27    under Daubert v. Merrill Doe Pharmaceuticals, Inc., 509 U.S. 579 (1973), to exclude
 28    expert testimony as to the cause of death of any patients other than those charged in

                                                 54
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 64 of 93 Page ID #:88



   1   counts 1, 2, and 4, as a violation of Penal Code section 187, because there was
   2   “insufficient evidence to support any expert testimony on the exact cause of death
   3   of these patients.” (16 CT 3039.) The prosecution had not yet produced any such
   4   expert. Even if the evidence were remotely relevant, any probative value was
   5   substantially outweighed by the danger of unfair prejudice. (16 CT 3039-3040.)
   6                The prosecution had failed to put on any evidence that the uncharged
   7   deaths provided notice to Petitioner about her medical practice.
   8

   9         “At rock bottom, the Government’s proffer reduces to an effort to place
 10          before the jury the alleged fact of more than 15 uncharged patient
 11          deaths while offering nothing as to (1) what the bare fact of these
 12          alleged deaths informed Defendant, (ii) how the deaths provided notice
 13          to Defendant related to anything about their care of these or any other
 14          patients, or (iii) how the mere fact that these patients allegedly died put
 15          Defendant on notice about anything related to their provision of
 16          legitimate medical care in the course of the doctor-patient
 17          relationship–the actual issues implicated by the charges in this case.”
 18    (16 CT 3040.)
 19                 Counsel said “close scrutiny” of the discovery and the preliminary
 20    hearing reveals that with all of the patients who passed away, “it is clear” that
 21    Petitioner was “never notified as to how or why the patients had died, or that her
 22    prescriptions were involved.” (16 CT 3041.) The notice was “cursory, usually only
 23    a phone call or quick interview and there was no follow up.” (16 CT 3041.) (See
 24    Claims I, II, and III, above.) The discovery also showed that the prosecution “cannot
 25    and does not intend to prove at trial the cause of death for any of the patients other
 26    than the three who are the subject of the 187 counts.” (CT 3041.)
 27                 In its opposition, the prosecution asserted that it intended to introduce
 28    sufficient expert testimony to demonstrate that uncharged deaths were probative of

                                                 55
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 65 of 93 Page ID #:89



   1   the homicide charges. (16 CT 3051.) Under Evidence Code section 1101(b) (to
   2   prove motive, opportunity, intent, preparation, plan, knowledge or absence of
   3   mistake), the uncharged prior deaths would show “the defendant’s patients died as
   4   a result of the prescriptions issued by the defendant.” (16 CT 3053.) The evidence
   5   was relevant to show that Petitioner had “actual knowledge that her prescriptions
   6   could, and in fact did, kill her patients.” (CT 3053.)
   7                The prosecution also intended to introduce evidence of uncharged
   8   deaths as probative of implied malice. The prosecution relied on three cases where
   9   physicians were convicted of implied malice murder based on medical services
 10    provided to patients who died. However, none of these cases involved prescribing
 11    narcotics. (16 CT 3056-3058, citing People v. Protopappas, 201 Cal.App.3d 152;
 12    (1988); People v. Brown, 91 Cal.App.4th 246 (2001); and People v. Klvana, 11
 13    Cal.App.4th 1679.
 14                 The prosecution asserted erroneously that “numerous investigators from
 15    the coroner’s office testified that they spoke to the defendant and notified her that her
 16    patients were overdosing and dying,” prior to the deaths of Vu Nguyen, Steven Ogle,
 17    and Joseph Rover. (16 CT 3059.) The prosecution argued that Petitioner, as a trained
 18    physician had a subjective awareness of the risks involved in prescribing drugs after
 19    being notified of the deaths of Matthew Stavron, Ryan Latham, and Naythan
 20    Kenney.” (16 CT 3061.)
 21                 The evidence cited from the preliminary hearing (testimony of Victoria
 22    Reichardt and Kelly Ralph), however, showed no more than that an investigator
 23    called Petitioner, told her a patient had died, and asked Petitioner for information.
 24    There was no evidence that in any of these calls the coroner informed Petitioner that
 25    she was believed to be responsible for their deaths. (16 CT 3059-3960.)
 26                 On February 27, 2015, at the hearing on the motion in limine, defense
 27    counsel reiterated that there had been no expert testimony that Petitioner caused the
 28    deaths of the uncharged patients. Defense counsel, therefore, did not know whether

                                                  56
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 66 of 93 Page ID #:90



   1   she would need a toxicologist. The court suggested that out of an abundance of
   2   caution the defense should get a toxicologist. (2 RT F-5-F-6.)
   3                Defense counsel asked the prosecution to provide a list of which
   4   patients it intended to allege Petitioner had caused or contributed to their deaths. The
   5   prosecution responded that “it’s all in the preliminary hearing transcript.” (2 RT F-7.)
   6   Defense counsel told the court if the prosecution was limiting itself to what had
   7   already been provided in discovery, the court should review those reports to
   8   determine whether to exclude the evidence or not. (2 RT F-10.)
   9                The court denied the defense motion in limine saying it was not inclined
 10    to exclude evidence of uncharged deaths.        Its ultimate ruling would depend on
 11    whether the People could establish the requisite foundation and/or make offer of
 12    proof. (2 RT F-12-F-14.)
 13                 Because the prosecution was relying on Evidence Code section 1101(b),
 14    the evidence that Petitioner’s patients “purportedly died as a result of the
 15    prescriptions issued by her and/or her medical treatment of them” was relevant to
 16    “demonstrate that the defendant had actual knowledge that her prescriptions could
 17    and in fact did kill her patients.” (2 RT F-15.)
 18                 Evidence of uncharged deaths “goes directly to the element of implied
 19    malice for the purposes of the homicide charges.” (2 RT F-16.) It also goes to
 20    intent, and lack of mistake or accident under section 1101(b) and/or “that the
 21    defendant appreciated the risks associated with her alleged reckless conduct of
 22    prescribing certain drugs that purportedly resulted in the deaths of the alleged
 23    victims in this case.” (2 RT F-16.)
 24                 The court did not discuss whether the challenged evidence actually
 25    provided notice. The court concluded that the evidence was relevant, admissible
 26    under section 1101(b), and not more prejudicial than probative. (2 RT F-17.)
 27                 On August 27, 2015, as jury selection was underway, defense counsel
 28    filed a motion in limine seeking to require the prosecution to specify and make an

                                                 57
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 67 of 93 Page ID #:91



   1   offer of proof as to what alleged conduct it would offer under section 1101(b). (17
   2   CT 3262.) Counsel stressed that because the prosecution was weaving together
   3   charged and uncharged conduct it was difficult to determine exactly what conduct
   4   it was going to introduce and for what purpose. The prosecution’s notice of intent
   5   was not specific. (17 3262- CT 3263.) The prosecution had yet to make an offer of
   6   proof and asserted generally that Petitioner was “on notice” that prescription
   7   narcotics caused the deaths of those patients. (17 CT 3264.)
   8                The prosecution responded that it had “proven up” the 1101(b) evidence
   9   in the preliminary hearing and did not need to make an offer of proof at this time.
 10    (17 CT 3276.) The prosecution was going to introduce evidence of the deaths of
 11    Matthew Stavron, Ryan Latham, and Naythan Kenney. (17 CT 3276-3278.) Further,
 12    under 1101(b) an uncharged crime did not need to occur before a charged crime to
 13    be admissible and relevant. (17 CT 3279, citing People v. Balcolm, 37 Cal.2d 865
 14    (1951), People v. Balcolm, 7 Cal.4th 414, 425 (1994).
 15                 On August 28, 2015, at the hearing on the motion, the court said it
 16    “stands by its ruling that it made back in February.” (3 RT 601.) It goes to intent,
 17    lack of mistake, continuing plan or scheme, “even after the murders.” (3 RT 601.)
 18    “It goes to notice of deaths. ¶ An overdose goes to implied malice, that aspect of the
 19    charges, of the 187 showing a reckless disregard of human life.” (2 RT 602.)
 20                 Defense counsel was concerned, however, that there was a danger that
 21    the jury would be confused and use the evidence of death as proof of
 22    overprescribing. (2 RT 602.) The court acknowledged “counsel has a point” and
 23    directed the prosecution to sanitize the evidence so that it was not overly prejudicial.
 24    The prosecution could put on evidence that Petitioner “continued to prescribe drugs
 25    illegally, without getting into the deaths, the fact that these people died.” (2 RT 604.)
 26                 The court clarified that as to the two uncharged deaths that occurred
 27    after the last alleged murder victim, “the evidence that they died is excluded,” but
 28    “the evidence that they overdosed is fine.” (2 RT 642.)

                                                  58
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 68 of 93 Page ID #:92



   1         B.     Evidence of Uncharged Misconduct May Never Be Introduced to
   2                Show That a Defendant Is a Bad Person
   3

   4                Evidence Code section 1101 subdivision (a) provides in pertinent part
   5   that “evidence of a person’s character or a trait of his or her character ... is
   6   inadmissible when offered to prove his or her conduct on a specified occasion.”
   7   Section 1101 subdivision (b) allows:
   8         “the admission of evidence that a person committed a crime, civil
   9         wrong, or other act when relevant to prove some fact (such as motive,
 10          opportunity, intent, preparation, plan, knowledge, identity, absence of
 11          mistake or accident ... other than his or her disposition to commit such
 12          an act.”
 13

 14                 “[E]vidence of a defendant's uncharged misconduct is relevant where
 15    the uncharged misconduct and the charged offense are sufficiently similar to support
 16    the inference that they are manifestations of a common design or plan.” People v.
 17    Ewoldt, 7 Cal.4th 380, 401–402 (1994).
 18                 Under Evidence Code section 210, relevant evidence is that which has
 19    “any tendency in reason to prove or disprove any disputed fact that is of consequence
 20    to the determination of the action,
 21                 Under Evidence Code section 352, the trial court:
 22          “in its discretion may exclude evidence if its probative value is
 23          substantially outweighed by the probability that its admission will (a)
 24          necessitate undue consumption of time, or (b) create substantial danger
 25          of undue prejudice, of confusing the issues, or of misleading the jury.”
 26                 The admission of any evidence that involves crimes other than those for
 27    which a defendant is being tried has a “highly inflammatory effect” on the trier of
 28    fact. People v. Thompson, 27 Cal.3d 303, 314 (1980). The admissibility of such

                                                59
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 69 of 93 Page ID #:93



   1   evidence must therefore be “scrutinized with great care.” Id. Because this type of

   2   evidence can be so damaging, “[i]f the connection between the uncharged offense

   3   and the ultimate fact in dispute is not clear, the evidence should be excluded.” People

   4   v. Felix, 14 Cal.App.4th 997, 1004 (1993).

   5         “The prejudicial effect of this evidence is heightened by the

   6         circumstance that defendant's uncharged acts did not result in criminal

   7         convictions. This circumstance increased the danger that the jury might

   8         have been inclined to punish defendant for the uncharged offenses,

   9         regardless whether it considered him guilty of the charged offenses, and

 10          increased the likelihood of 'confusing the issues' [citing Evid. Code, §

 11          352] because the jury had to determine whether the uncharged offenses

 12          had occurred."

 13    People v. Ewoldt, 7 Cal.4th at 405.

 14                 The prosecution must prove the uncharged act by a preponderance of

 15    evidence. People v. Carpenter, 15 Cal.4th 312, 382 (1997). The appellate court

 16    reviews the admission of uncharged misconduct evidence for abuse of discretion.

 17    People v. Ewoldt, 7 Cal.4th at 405. “Erroneous admission of other crimes evidence

 18    is prejudicial if it appears reasonably probable that, absent the error, a result more

 19    favorable to the defendant would have been reached.” People v. Felix, supra, 14

 20    Cal.App.4th at 1007–1008.

 21                 The erroneous admission of evidence may also offend due process when

 22    its introduction is fundamentally unfair. McKinney v. Rees 993 F.2d 1378, 1384 (9th

 23    Cir. 1993). In People v. Falsetta, 21 Cal.4th 903, 903, 913 (1999), the California

 24    Supreme Court recognized that section 1101 was a longstanding rule necessary to

 25    assure due process. The United States Supreme Court has “expressly left open the

 26    question whether a state law permitting admission of propensity evidence would

 27    violate due process principles. Id., citing Estelle v. McGuire, 502 U.S. 62, 75 (1991).

 28


                                                 60
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 70 of 93 Page ID #:94



   1                “The rule excluding evidence of criminal propensity is nearly three

   2   centuries old in the common law.” Falsetta, 21 Cal.4th at 913, citing e.g. Wigmore,

   3   Evidence (3d ed. 1940) § 194, pp. 646-647 and People v. Ewoldt, 7 Cal.4th at 392

   4   (rule excluding evidence of criminal disposition derives from early English law and

   5   is currently in force in all American jurisdictions by statute or case law); see also

   6   United States v. Castillo, 140 F.3d 874, 881 (10th Cir. 1998) (ban on propensity

   7   evidence dates to 17th century England and early United States history); McKinney

   8   v. Rees, 993 F.2d at 1380-138, and n.2 (rule of exclusion for propensity evidence has

   9   persisted at least since 1684 to the present day and is established in every United

 10    States jurisdiction).

 11          “Courts that follow the common-law tradition almost unanimously have

 12          come to disallow resort by the prosecution to any kind of evidence of

 13          a defendant’s evil character to establish a probability of his guilt. Not

 14          that the law invests the defendant with a presumption of good character

 15          (citation) but it simply closes the whole matter of character, disposition

 16          and reputation on the prosecution’s case-in-chief. The state may not

 17          show defendant’s prior trouble with the law, specific criminal acts, or

 18          ill name among his neighbors, even though such facts might logically

 19          be persuasive that he is by propensity a probable perpetrator of the

 20          crime. The inquiry is not rejected because character is irrelevant; on the

 21          contrary, it is said to weigh too much with the jury and to so

 22          overpersuade them as to prejudge one with a bad general record and

 23          deny him a fair opportunity to defend against a particular charge. The

 24          overriding policy of excluding such evidence, despite its admitted

 25          probative value, is the practical experience that its disallowance tends

 26          to prevent confusion of issues, unfair surprise, and undue prejudice.”

 27    Michelson v. United States, 335 U.S. 469, 475-476 (1948).

 28


                                                61
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 71 of 93 Page ID #:95



   1         C.     The Trial Court Abused its Discretion by Failing to

   2                Scrutinize the Evidence Which Did Not Show Notice

   3

   4                Defense counsel repeatedly pointed out that the prosecution’s evidence

   5   did not show notice. The evidence amounted to no more than a phone call to

   6   Petitioner that a patient had passed away. The only offer of proof the prosecution

   7   gave before the court ruled on the in limine motion did not support its assertion that

   8   the evidence was necessary to show notice, or any basis for admissibility under

   9   section 1101 subdivision (b).

 10                 Citing to the preliminary hearing, the prosecutor wrote: “Victoria

 11    Reichhardt testified that she called the defendant on January 16, 2008. (PHT, Vol.

 12    3, p. 42, II, 15-17).” (15 CT 2983.) Reichardt told Petitioner Matthew Stavron had

 13    died and inquired about his treatment. (15 CT 2983.) There was nothing in

 14    Reichardt’s testimony that showed she believed or had information Petitioner was

 15    responsible for Stavron’s death.

 16                 The same is true for the prosecution’s citation to the preliminary hearing

 17    testimony of Kelly Ralph [Estrada]. The prosecutor wrote that Ralph called

 18    Petitioner on May 19, 2008, and “informed the defendant she was investigating the

 19    death of Ryan Latham.” (15 CT 2983.) Six months later, Ralph called Petitioner to

 20    tell her that another patient, Naythan Kenney, had died. Then, on December 3, 2009,

 21    Ralph called Petitioner to tell her that Joseph Gomez had died. (15 CT 2984.) There

 22    was nothing in Ralph’s testimony that indicated that she believed or had information

 23    that Petitioner was responsible for these deaths.

 24                 Not only did the trial court fail to scrutinize the actual evidence before

 25    admitting it, the testimony given by Reichardt and Ralph Estrada did not change at

 26    the trial. As discussed in Claims I, II, and II above, Petitioner was never given notice

 27    that her actions were responsible for the deaths of Matthew Stavron, Ryan Latham,

 28    and Naythan Kenney.

                                                 62
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 72 of 93 Page ID #:96



   1                As to the three patients who were charged in the overprescribing counts

   2   – Joshua Chambers, Michael Katsnelson, and Joseph Gomez -- here again Petitioner

   3   was never put on notice that she was responsible in any way for their deaths. The

   4   coroner investigators who called Petitioner told her only that they had passed away

   5   and asked Petitioner for information. Gomez and Chambers both overdosed on

   6   heroin. Katsnelson died of a heart condition. Latham died by suicide.

   7                Had the trial court reviewed the evidence of uncharged alleged

   8   misconduct carefully as it was required to do, the court would have found the

   9   prosecutor’s asserted reason for introducing it was inaccurate. The evidence was

 10    therefore inadmissible. People v. Thompson, 27 Cal.3d at 314; People v. Felix, 14

 11    Cal.App.4th at 997, 1004 The trial court abused its discretion in permitting the

 12    prosecution to put on evidence of six uncharged deaths. (People v. Ewoldt, 7 Cal.4th

 13    at 405.

 14

 15          D.     Petitioner Was Severely Prejudiced by the Admission of Six

 16                 Uncharged Deaths

 17

 18                 The jury had trouble reaching a unanimous verdict as to second degree

 19    murder. (18 CT 3505.) In convicting Petitioner of second degree murder it is more

 20    than likely that the jury was punishing Petitioner for the uncharged offenses. People

 21    v. Ewoldt, 7 Cal.4th at 405. The prosecution used these uncharged deaths to show

 22    that Petitioner was a bad person with a disposition to commit murder, in violation of

 23    section 1101 subdivisions (a) and (b) and due process. McKinney v. Rees, 993 F.2d

 24    at 1384; People v. Falsetta, 21 Cal.4th at 913.

 25                 The prosecution’s emphasis on six uncharged patient deaths and its

 26    inaccurate characterization that these deaths put Petitioner on notice was so

 27    inflammatory that Petitioner could not get a fair trial. People v. Thompson, 27 Cal.3d

 28    at 314. The erroneous admission of evidence may offend due process when its

                                                63
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 73 of 93 Page ID #:97



   1   introduction "violates those fundamental conceptions of justice which lie at the base

   2   of our civil and political institutions, and which define the community's sense of fair

   3   play and decency." Dowling v. United States, 493 U.S. 342, 353 (1990).

   4                Had the six uncharged deaths been properly excluded there is a

   5   reasonable probability that Petitioner would not have been convicted of second

   6   degree murder in counts 1, 2, and 4. People v. Felix, supra, 14 Cal.App.4th at

   7   1007–1008.) Because the admission of this evidence also violated due process, the

   8   error had a substantial and injurious effect on the jury’s verdict.         Brecht v.

   9   Abrahamson, 507 U.S. 619, 636.

 10                 As noted above, the opinion of the Court of Appeal is not entitled to

 11    deference under 2254(d)(2) because it failed to acknowledge that Chambers and

 12    Gomez died from heroin overdoses, which had nothing to do with Petitioner.

 13    Latham died by suicide, which had nothing to do with Petitioner. And, Katsnelson

 14    died from a heart condition, which had nothing to do with Petitioner.

 15                 The petition should be granted. Kipp v. Davis, 971 F.3d 939, 2020

 16    LEXIS 26312 (9th Cir. 2020) (granting 2254 habeas petition under 2254(d)(2) for

 17    admission of other act evidence under Evidence Code § 1101(b) because California

 18    Supreme Court opinion failed to acknowledge, inter alia, the dissimilarities between

 19    the two crimes.)

 20          Because the state court made a crucial factual error and failed to

 21          consider the entire state court record, we conclude that its decision was

 22          based on an unreasonable determination of the facts and hold that

 23          Kipp’s due process right to a fair trial was violated.

 24    LEXIS 26312 [*45].

 25

 26

 27

 28


                                                 64
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 74 of 93 Page ID #:98



   1   V.    THE FAILURE TO STRIKE JOHN MATA’S TESTIMONY AND

   2         DISMISS COUNT 14 AFTER THE PROSECUTOR COMMITTED

   3         MISCONDUCT DEPRIVED PETITIONER OF DUE PROCESS AND A

   4         FAIR      TRIAL       UNDER       THE      SIXTH      AND      FOURTEENTH

   5         AMENDMENTS

   6

   7         A.     In Violation of the Court’s Order, the Prosecutor Elicited from

   8                Witness John Mata, That His Son Nicholas Had Died

   9

 10                 As discussed above, the trial court ordered the prosecution not to

 11    mention the death of any individuals named in the overprescribing counts and who

 12    passed away after Joseph Rovero (count 4) had died. (2 RT 642.) Nicholas Mata

 13    was named as an individual in count 14, for whom Petitioner had unlawfully

 14    prescribed hydrocodone on February 10, 2010. (14 CT 2647.)

 15                 The prosecution called his father John Mata to testify. The prosecutor

 16    first asked him to identify his son. (11 RT 3347.) The next question was: “And

 17    when did your son pass away?” (11 RT 3347.) Mr. Mata answered, “5/14/2010,”

 18    to which the prosecutor responded, “May 14 of 2010?” (11 RT 3347.)

 19                 Defense counsel objected at sidebar that “only the evidence of an

 20    overdose was to come in” and that the “death was to be excluded.” (11 RT 3347.)

 21    The court agreed that it had instructed the prosecutor to tell the witness not to

 22    mention the death, but declined to tell the jury to disregard it, believing it would only

 23    “highlight it.” (11 RT 3348.) However, the court told the prosecutor not to “let it

 24    happen again,” to which the prosecutor said, “I concede.” (11 RT 3348.) The court

 25    cautioned, “You’re on notice.” (11 RT 3348.)

 26                 After Mr. Mata started to testify, defense counsel objected at sidebar

 27    that the prosecutor needed to tell the witness not to mention the death. The

 28


                                                  65
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 75 of 93 Page ID #:99



   1   prosecutor said it was “my fault” that he had “elicited the question” even though he

   2   told the witness the night before not to talk about death. (11 RT 3349.)

   3                Thereafter Mr. Mata resumed testifying. After he said he had trouble

   4   grasping his son’s drug problems, he broke down. The court asked him if he wished

   5   to take a break. (11 RT 3355.) Defense counsel also asked if they could take a break,

   6   but Mr. Mata said he would not take one. The court told the prosecutor to “get him

   7   off the stand” and “move on.” (11 RT 3355.)

   8                Mr. Mata said he found pill bottles with Petitioner’s name on it. When

   9   his son was arrested for possession of a controlled substance, he refused to bail him

 10    out. He also overdosed in his presence. (11 RT 3357-3359.)

 11                 Before beginning cross-examination, defense counsel objected that the

 12    prosecutor had committed misconduct. Even though this was an overprescribing

 13    count, the first question from the prosecutor was when his son had died. (11 RT

 14    3359.) “This testimony should be stricken and the count relating to Nicholas Mata

 15    should be dismissed.” (11 RT 3360.) “This was far more prejudicial than probative

 16    .... and it was an absolute outrageous attempt to prejudice this jury.” (11 RT 3360.)

 17                 The court said that the prosecutor had to prove there was no legitimate

 18    basis for the prescription and did not find that the testimony about death was

 19    prejudicial, “meriting dismissal of the charge based on prosecutorial misconduct.”

 20    (11 RT 3360.)

 21                 During cross-examination, Mr. Mata said he saw his son a month before

 22    he died. (11 RT 3362.)

 23                 After Mr. Mata was finished testifying the court told the jury to take an

 24    early lunch as it needed to discuss something with the attorneys. The court asked

 25    Juror No. 10 if he/she was okay. The juror responded that “this has been a little

 26    emotional.” (11 RT 3364.) Juror No. 8 asked: “To the point that it’s been emotional,

 27    can we have a Kleenex box in the jury box?” (11 RT 3364.) The court said it would

 28    “see to it.” (11 RT 3364.)

                                                66
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 76 of 93 Page ID #:100



   1                The court addressed the attorneys:

   2         “Let me just state this, and to some extent Ms. Green is correct.

   3

   4         With the 1101(b) evidence presented, witnesses should be up and down,

   5         take the stand and off they go.

   6

   7         The parameters that are being set is unlawful prescription, so what’s

   8         relevant is that they are in possession of bottles, is that the bottles

   9         indicated defendant, if at all, as well as any indicia of any health

  10         reasons because it goes to the viability of the prescription.

  11

  12         Whether they were taking it with alcohol, whether they were taking it

  13         as crushed pills, whether they were taking other street drugs, whether

  14         they were in rehab, all of that is totally irrelevant, absolutely irrelevant.

  15

  16         And it’s irrelevant to the murder charges, but not to the 1101(b) because

  17         it’s the unlawful prescription.

  18

  19         So keep that in mind, narrow the scope, and up and down they go.

  20

  21         To some extent, I agree with Ms. Green that that was – just don’t let

  22         that happen again, Mr. Niedermann. That was an oversight on your part

  23         with respect to the death, but we’ve had – we’ve addressed that

  24         already.” (11 RT 3365.)

  25

  26                Defense counsel reminded the court that John Mata was not an 1101(b)

  27   witness. He “volunteered again that the son had died, even after being instructed.

  28   ¶ And I’m moving that the count relating to the overprescribing for Nicholas Mata

                                                  67
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 77 of 93 Page ID #:101



   1   be dismissed.” (11 RT 3365.) The court denied the motion, but told the prosecutor

   2   that there was no reason for the witnesses to be “up there for a prolonged time.” (11

   3   RT 3366.)

   4                 The court added that it had been watching that juror and “at one point,

   5   I thought she couldn’t wait to get out.” (11 RT 3366.) The bailiff said: “I inquired,

   6   and she says it’s more emotional, not physical.” (11 RT 3366.) After the court again

   7   said it was watching the juror, defense counsel said she was:

   8           “very concerned, Your Honor. These overprescribing counts are not the

   9           murder counts. It’s being put in a blender, making it very difficult for

  10           the jury to determine what is the death count, and what is just an

  11           overperscribing count. They have no idea.

  12

  13           And emotion is exactly what the People are trying to get in, and that’s

  14           why it’s more prejudicial than probative, and that was no accident when

  15           that question came out on direct.” (11 RT 3367.)

  16

  17   The court told the prosecutor that “whether someone has OD’d, for purpose of these

  18   counts, it’s not relevant.” (11 RT 3367.)

  19                 After the lunch recess, defense counsel renewed her request that the

  20   testimony of John Mata be stricken and that count 14 be dismissed because the

  21   prosecutor had elicited the death. She also asked that the jury be admonished not to

  22   consider the death or overdose of Nicholas Mata for purposes of deciding the

  23   overprescribing allegation. (11 RT 3370.)

  24                 The court denied the motion to strike or dismiss but did admonish the

  25   jury:

  26           “One thing I did want to say, the last witness Mr. Mata, testified about

  27           his son, Nicholas Mata. Now, you should understand that count 14

  28           relates to Nicholas Mata and in that case – in that charge it is alleged -

                                                  68
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 78 of 93 Page ID #:102



   1          again an allegation – that the defendant unlawfully prescribed a

   2          controlled substance.

   3

   4          It doesn’t go to murder, it doesn’t go to death, so the fact that Mr. Mata

   5          might have testified about that – count 14 states on or about February

   6          1, 2010, an overprescribing occurred on that date – and it was

   7          emotional testimony. But the death has nothing to do with this charge,

   8          the defendant is not being charged with that, so please do not consider

   9          that evidence for any purpose.

  10

  11          What you’re to consider is whether or not that charge of unlawful

  12          prescribing a substance has been committed, proof beyond a reasonable

  13          doubt.” (11 RT 3371-3372.)

  14

  15

  16          B.     After the Prosecutor Committed Misconduct it Was Impossible for

  17                 Petitioner to Get a Fair Trial

  18

  19                 “A prosecutor is held to a standard higher than that imposed on other

  20   attorneys because of the unique function he or she performs in representing the

  21   interests, and in exercising the sovereign power, of the state.” People v. Hill, 17

  22   Cal.4th 800, 819 (1998) (death penalty conviction and judgment reversed for

  23   pervasive prosecutorial misconduct). As stated long ago, a prosecutor’s,“interest in

  24   a criminal prosecution is not that it shall win a case, but that justice shall be done ....

  25   He may prosecute with vigor -- indeed, he should do so. But, while he may strike

  26   hard blows he is not at liberty to strike foul ones." Berger v. United States, 205 U.S.

  27   78, 88 (1935).

  28


                                                   69
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 79 of 93 Page ID #:103



   1         “A prosecutor’s intemperate behavior violates the federal Constitution

   2         when it comprises a pattern of conduct so egregious that it infects the

   3         trial with such unfairness as to make the conviction a denial of due

   4         process.”

   5   People v. Hill, supra, 17 Cal.4th at 819.

   6

   7                A finding of misconduct does not require a determination that the

   8   prosecutor acted in bad faith or with wrongful intent. To preserve a claim of

   9   prosecutorial misconduct for appeal, a defendant must object and seek an admonition

  10   if an objection and admonition would have cured the harm. People v. Kennedy, 36

  11   Cal.4th 595, 617-618 (2005), disapproved on another ground in People v. Williams,

  12   49 Cal.4th 405, 459 (2010).

  13                It is misconduct to ask questions calling for inadmissible and prejudicial

  14   answers. People v. Pitts, 223 Cal.App.3d 606, 734 (1990). In addition the:

  15         "prosecutor has the duty to guard against statements by his witnesses

  16         containing inadmissible evidence. If the prosecutor believes a witness

  17         may give an inadmissible answer during his examination, he must warn

  18         the witness to refrain from making such a statement. "

  19   People v. Warren, 45 Cal.3d 471, 481-482 (1988).

  20                Prosecutorial misconduct violates the federal Constitution when it “so

  21   infected the trial with unfairness as to make the resulting conviction a denial of due

  22   process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974).

  23                Here, the trial court’s failure to strike John Mata’s testimony and

  24   dismiss count 14, so infected the trial with unfairness as to make the resulting

  25   convictions on all counts, a denial of due process. The prosecutor conceded that he

  26   violated the court’s order. John Mata was very emotional during his testimony and

  27   twice testified that his son had died. The admonition to the jury to disregard the

  28   death did not cure the harm. The jury was overcome with emotion. (11 RT 3364.)

                                                70
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 80 of 93 Page ID #:104



   1                The highly emotional yet completely irrelevant testimony that Nicholas

   2   Mata had died – all elicited in violation of a court order – made it impossible for

   3   Petitioner to get a fair trial. As discussed above, the six uncharged deaths did not

   4   provide notice to Petitioner that her prescribing practices were illegitimate and

   5   served only to unfairly prejudice the jury. Nicholas Mata’s death just added fuel to

   6   the fire.

   7                On appeal, Respondent Attorney General and the Court of Appeal

   8   agreed that the prosecution13 committed misconduct by mentioning – in violation of

   9   a court order – that two more patients of appellant had died (Nicholas Mata and

  10   Michael Huggard). (Exhibit 1 at. 39.) The Court of Appeal denied relief, however,

  11   on the ground that the misconduct was not so pervasive as to deny due process under

  12   Darden v Wainwright, 477 U.S. 161, 181 (1986), because the jury had already heard

  13   evidence of nine uncharged patient deaths. (Exhibit 1 at 39-40.)

  14                Actually, it was three uncharged deaths (Stavron, Latham, Kenney).

  15   The jury heard that another three patients died who were the subject of unlawful

  16   prescribing counts (Chambers, Katsnelson, and Gomez) for a total of six deaths.

  17   Once again, the opinion failed to acknowledge that the death of four of these six

  18   could not in any sense be attributable to appellant: Latham committed suicide;

  19   Chambers and Gomez both died of a heroin overdose; and Katsnelson died of a heart

  20   condition. The opinion is not entitled to deference and relief must be granted under

  21   2254(d)(2). Taylor v. Maddox, 366 F.3d at 1000.

  22                The prosecutor’s misconduct “had a substantial and injurious effect or

  23   influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619,

  24   636 (1993). This is particularly so, since the testimony was highly emotional as well

  25

  26      13
            One of the prosecutor’s in this case, Deputy District Attorney Grace Rai, has
  27   previously been found by the Court of Appeal (Division Eight) to have committed
       misconduct requiring reversal of a murder conviction. People v. Broughton, 2008
  28
       Cal.Unpub. LEXIS 8814 (1988) (B196573) .
                                                71
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 81 of 93 Page ID #:105



   1   as irrelevant, and the jury was initially hung on second degree or manslaughter. See

   2   infra.

   3

   4   VI.      THE TRIAL COURT’S FAILURE TO GRANT A MISTRIAL WHEN

   5            THE PROSECUTOR AGAIN COMMITTED MISCONDUCT BY

   6            ELICITING THAT MICHAEL HUGGARD (COUNT 11) DIED,

   7            VIOLATED PETITIONER’S RIGHT TO DUE PROCESS AND A FAIR

   8            TRIAL UNDER THE SIXTH AND FOURTEENTH AMENDMENT

   9

  10                During the testimony of the Anthony Juguilon, the Orange County

  11   coroner who did an autopsy on Ryan Latham (17 RT 5760-5763) and Naythan

  12   Kenney (17 RT 5773), the prosecutor asked him if he had also performed an autopsy

  13   on Michael Huggard, who died on October 26, 2010. (17 RT 5784.) Defense

  14   counsel objected that “this is evidence of another instance of prosecutorial

  15   misconduct.” (17 RT 5785.) Huggard was named in count 11 (14 CT 2646) and

  16   passed away after the three murder counts so his death was not to be mentioned. (17

  17   RT 5785-5786.)

  18                The prosecutor said he thought Huggard had died in 2009, but Juguilon

  19   confirmed that it was in 2010. Defense counsel said this was “basically, just an

  20   invited mistrial by the People.” (17 RT 5786.) The court denied the motion for

  21   mistrial but reminded the prosecutor that “if it’s outside that window, the death was

  22   not to be mentioned.” (17 RT 5878.)

  23                After the lunch recess, the prosecutor said he had researched the matter

  24   and determined Huggard died in 2010. He had in good faith believed it was in 2009,

  25   and did not mean to “circumvent the courts decision.” (17 RT 5789.) Significantly

  26   however, the prosecutor failed to mention that a few days before, on September 16,

  27   2017, the People told the court that it would not be presenting evidence as to the

  28


                                                72
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 82 of 93 Page ID #:106



   1   deaths of Michael Huggard and Donald Bender, “trying to avoid that John Mata

   2   issue.” (12 RT 3967.)

   3                 The prosecutor said he was removing the autopsy report of Huggard

   4   from the exhibit books and agreed that the jurors should be admonished not to

   5   consider it. The People would in good faith continue to abide by the court’s ruling

   6   and denied any intention to mislead the jury. The prosecutor disagreed that a mistrial

   7   was called for. (17 RT 5789-5790.)

   8                 The court said the request for a “mistrial is noted but denied.” (17 RT

   9   5790.) The court found the prosecution had not acted in bad faith and ruled the

  10   evidence was not more prejudicial than probative. (17 RT 5790.)

  11                 The court reiterated that the evidence was not relevant and (17 RT 5794)

  12   and admonished the jurors not to consider anything about the death of Michael

  13   Huggard. “It has nothing to do with this case, and that was a mistake.” (17 RT

  14   5798.) Any testimony they had heard about death, “disregard it.” (17 RT 5798.)

  15                 In general, a motion for a mistrial should not be granted unless the

  16   defendant’s chances of receiving a fair trial have been irreparably damaged. People

  17   v. Collins, 49 Cal.4th 175, 198 (2010), citing People v. Ayala, 23 Cal.4th 225, 282

  18   (2000). A motion for a mistrial should be granted if the prejudice cannot be cured

  19   by admonition or instruction. People v. Panah, 35 Cal.4th 395, 491-492 (2005).

  20                 Typically, the denial of a mistrial motion is reviewed for abuse of

  21   discretion. People v. Ayala, supra, 23 Cal.4th at 282; People v. Panah, supra, 35

  22   Cal.4th at 491-492. However, a different standard may apply if the objectionable

  23   evidence pertains to the main issue in the case and the proof of guilt is not clear or

  24   convincing.     People v. Hardy, 33 Cal.2d 52, 61-62 (1948).            Under those

  25   circumstances, “the error in admitting the incompetent evidence cannot be cured by

  26   striking out and instructing the jury to disregard the evidence.” Id. at 61.

  27                 The court abused its discretion by not granting the motion for mistrial.

  28   As noted above, this was the second time that the prosecution violated the court’s

                                                 73
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 83 of 93 Page ID #:107



   1   order not to mention anything about the death of a patient who died after Joseph

   2   Rovero in December 2009. This was now the eighth uncharged death of a patient

   3   that the jury had been told about (Stavron, Latham, Kenney, Chambers, Katsnelson,

   4   Gomez, Mata, and Huggard), in addition to the three second degree murder counts

   5   (Nguyen, Ogle, and Rovero). There was no way the jury could impartially consider

   6   the evidence as to either the murder counts or the overprescribing counts without

   7   considering eight additional deaths.

   8                The prosecutor’s assertion that it had not realized Huggard died in 2010,

   9   is not believable given that the People had just a few days before told the court it

  10   would not bring out Huggard’s death to “avoid the John Mata issue.” (12 RT 3967.)

  11   Nevertheless, even if the prosecutor did not elicit Huggard’s death on purpose but

  12   because of forgetfulness, it still amounted to misconduct that so “fundamentally

  13   unfair as to deny [her] due process.” Donnelly v. DeChristoforo, 416 U.S. at 645.

  14                The failure to grant a mistrial was extremely prejudicial. Not only was

  15   the testimony highly emotional, but the jury was initially hung on second degree

  16   versus involuntary manslaughter.

  17              The prosecutor’s misconduct “had a substantial and injurious effect or

  18   influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619,

  19   636 (1993). Petitioner is entitled to relief under 2254(d)(2). There is no possibility

  20   for fairminded disagreement. Harrington v. Richter, 562 U.S. at 106.

  21

  22

  23

  24

  25

  26

  27

  28


                                                74
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 84 of 93 Page ID #:108



   1   VII. THE COURT’S REOPENING OF CLOSING ARGUMENT OVER

   2         DEFENSE OBJECTION WHEN THE JURY STATED IT COULD

   3         NOT REACH A UNANIMOUS VERDICT ON SECOND DEGREE

   4         MURDER         COERCED         A    UNANIMOUS           VERDICT        IN

   5         VIOLATION OF PETITIONER’S DUE PROCESS RIGHTS

   6

   7         A.      Relevant Facts

   8

   9                 The jury began deliberations at 9:05 a.m. on Monday, October 19, 2015.

  10   (29 RT 9301.) At 10:40 a.m. the jurors asked for the prosecution exhibits and

  11   handouts in which they had taken notes. After discussion with the parties, the court

  12   said it would give them the exhibits that were marked and admitted. (18 CT 3485,

  13   29 RT 9307.)

  14                 At 1:45 p.m. that same day, the jury had another question. “Please

  15   define for the jury the following phrase from the jury instructions page 42, number

  16   1, ‘not in the usual course of professional treatment.’” (18 CT 3484, 29 RT 9312.)

  17   The court ascertained that the jury was inquiring about the definition of Health and

  18   Safey Code section 11153(a) and responded that the “statement speaks for itself” and

  19   to “apply the ordinary everyday definitions of the words used in that instruction.” (29

  20   RT 9312-9313/9600.)

  21                 The jury recessed at 3:30 p.m. on October 19, 2015.             (29 RT

  22   9313/9600.)

  23                 The jury deliberated all day Tuesday, October 20, 2015. (29 RT

  24   9601/9900.)

  25                 On Wednesday, October 21, 2015, the jury submitted another question.

  26   “Count 15 is for a prescription written on October 5, 2009 (People’s evidence 84),

  27   but the prescription we have is for October 30, 2009. ¶ Is there a copy of the October

  28   5, 2009 prescription, or is the charge actually for October 30, 2009.” (18 CT 3489,

                                                 75
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 85 of 93 Page ID #:109



   1   29 RT 9909.) Over defense objection, the court informed the jury that count 15

   2   would be conformed to proof for October 30, 2009. The court also told the jurors to

   3   consider all the counts in conjunction with all the evidence. The jury recessed at 3:45

   4   p.m. (29 RT 9910/10200.)

   5                The jury deliberated all day Thursday, October 22, Friday October 23,

   6   Monday October 26, and Tuesday, October 27, 2015. (29 RT 10201/10500-

   7   11101/11400.)

   8                On Wednesday, October 28, 2015, the jury commenced deliberations

   9   at 9:05 am. At 3:15 p.m. the jury submitted another note:

  10         “We, the jury in this case, submit the following request or question of

  11         the court;

  12         Do we have to be unanimous in not guilty of second degree to

  13         deliberate on manslaughter?

  14         What if we are split on second degree?”

  15   (18 CT 3505, 29 RT 11402.)

  16                After discussion with the parties, the court read instruction 17.49, and

  17   said he would give them a copy of it as well:

  18         “In this case, the defendant has been charged with second-degree

  19         murder in counts 1, 2, and 4, all felonies. The foregoing charged crimes

  20         include the lesser offenses of involuntary manslaughter.

  21

  22         You will be given guilty and not guilty verdict forms encompassing

  23         both the charged crimes and the lesser included offenses.

  24

  25         Since the lesser offenses are included in the greater, you are instructed

  26         that if you find the defendant guilty of the greater offenses, you should

  27         not complete the verdicts on the corresponding lesser offenses, and

  28


                                                 76
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 86 of 93 Page ID #:110



   1         those verdicts should be returned to the court unsigned by your

   2         foreman.

   3

   4         If you unanimously find the defendant not guilty of the felonies

   5         charged, you then need to complete the verdicts on the lesser included

   6         offenses by determining whether the defendant is guilty or not guilty of

   7         the lesser included crimes, and the corresponding verdicts should be

   8         completed and returned to the court signed by your foreman.”

   9   (29 RT 11408.)

  10

  11                The court also reminded the jurors to consider the evidence pertaining

  12   to counts 1, 2, and 4, separately from one another and to carefully review the

  13   evidence from the six week trial. (29 RT 11408.) The jury recessed for the day at

  14   3:50 p.m. (29 RT 11409/11700.)

  15                The next morning, Thursday, October 29, 2015, the court said it would

  16   further instruct the jury, per defense counsel’s request (18 CT 3512), that they could

  17   consider the charges in no particular order. Both sides had also asked for ten

  18   additional minutes of argument.

  19                However, when the bailiff informed the jury that they would be given

  20   an additional instruction and would hear ten additional minutes of argument, the jury

  21   said they were agreeable, but they had resolved the issue that was in the question

  22   propounded to the court. (29 RT 11702.) The court said if the jury indicated it

  23   would help, it would allow additional argument, but if it was no longer needed it, it

  24   was disinclined to allow the further argument. (29 RT 11703.)

  25                At that point, defense counsel objected to further argument:

  26         “Your Honor, I just want to clarify. ¶ Initially, the defense had agreed,

  27         we didn’t object, to the argument, but then upon my research during the

  28         break, I cited that the – under People v. Young, 156 Cal.App.4th 1165,

                                                77
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 87 of 93 Page ID #:111



   1         that the California rules and law permit reopening argument only if the

   2         jury is deadlocked.

   3

   4         I also cited California Rule of Court 2.1036, where the court can

   5         employ further action to assist the jury reaching a verdict if the jury has

   6         indicated that they would need it.

   7

   8         And with that, the defense objects to reopening argument.”

   9   (29 RT 11703.)

  10

  11                The court said, “It appears that they’re deadlocked based on their

  12   questions yesterday, or at least they were divided, and so the court can allow it under

  13   those circumstances, as well.” (29 RT 11704.)

  14                The court then instructed that involuntary manslaughter was a lesser

  15   included offense on counts 1, 2, and 4, and that the jury was to determine whether

  16   the defendant was guilty or not guilty of those charges or an lesser crimes. (29 RT

  17   11706.)

  18         “In doing so, you have discretion to choose the order in which you

  19         evaluate each crime and consider the evidence pertaining to it. You

  20         may find it productive to consider and reach a tentative conclusion on

  21         all charges and lesser crimes before reaching any final verdicts.

  22

  23         However, the court cannot accept a guilty verdict on a lesser crime

  24         unless you have unanimously found the defendant not guilty of the

  25         charged greater crime.” (29 RT 11706.)

  26

  27

  28


                                                  78
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 88 of 93 Page ID #:112



   1                After the court inquired whether the jury would find ten additional

   2   minutes of argument helpful, a brief recess was taken. The jury then submitted a

   3   written request to hear additional argument. (18 CT 3512, 29 RT 11707-11708.) The

   4   court clarified that this request was in response to the court’s inquiry. (29 RT

   5   11708.)

   6                Both sides gave additional argument. (29 RT 11708-11721/12000.)

   7   The jury then continued to deliberate that day from 11:26 a.m. to 3:25 p.m. (29 RT

   8   11721/12000.)

   9                The jury resumed deliberations the next day at 9:04 a.m. At 3:20 p.m.

  10   the jury reached a verdict. (29 RT 12002.) Petitioner was convicted of second

  11   degree murder in counts 1, 2, and 4. She was found not guilty of count 22, but guilty

  12   on the remaining counts, (29 RT 12003-12010.)

  13

  14         B.     Reopening Argument Was Coercive

  15

  16                1.    Coercing a Deadlocked Jury into Returning a Unanimous

  17                      Verdict Is Coercive

  18

  19                When a trial court coerces a deadlocked jury into returning a unanimous

  20   verdict, due process is violated. Lowenfield v. Phelps, 484 U.S. 231, 237 (1987);

  21   Weaver v. Thompson, 197 F.3d 359, 365 (9th Cir. 1999). “A court’s actions in

  22   employing multiple means of overcoming jury deadlock pose a significant risk of

  23   impermissibly shifting the government’s burden of proof in violation of the

  24   defendant’s due process rights.” United States Evanston, 631 F.3d 1090, 1091 (9th

  25   Cir. 2011). “Whether the comments and conduct of the state trial judge infringed

  26   defendant’s due process right to an impartial jury and fair trial turns upon whether

  27   the ‘the trial judge’s inquiry would be likely to coerce certain jurors into

  28   relinquishing their views in favor of reaching a unanimous decision.’” Jiminez v.

                                                79
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 89 of 93 Page ID #:113



   1   Meyers, 40 F.3d 976, 979 (9th Cir. 1993) quoting United States v. Mason 658 F.2d

   2   1263, 1268 (9th Cir. 1981).

   3                In order to determine whether there was jury coercion, the trial court’s

   4   supplemental charge must be evaluated “in its context and under all the

   5   circumstances.” Lowenfield, 484 U.S. at 237, quoting Jenkins v. United States, 380

   6   U.S. 445, 446 (1965).

   7

   8                2.    The Trial Court Has Discretion to Permit Additional

   9                      Argument So Long as it Is Not Coercive

  10

  11                Penal code section 1140 provides:

  12         "Except as provided by law, the jury cannot be discharged after the

  13         cause is submitted to them until they have agreed upon their verdict and

  14         rendered it in open court, unless by consent of both parties, entered

  15         upon the minutes, or unless, at the expiration of such time as the court

  16         may deem proper, it satisfactorily appears that there is no reasonable

  17         probability that the jury can agree."

  18

  19                California Rule of Court Rule 2.1036 (b)(3) (assisting jury at impasse)

  20   permits a judge to authorize additional argument when the jury has reached an

  21   impasse. But it does not require a judge to do so.

  22                In People v. Rodriguez, 42 Cal.3d 730 (1996), the California Supreme

  23   Court held that “the determination whether there is reasonable probability of

  24   agreement rests in the sound discretion of the trial court. Id. at 774, citing People

  25   v. Rojas, 15 Cal.3d 540, 546 (1975). The court must exercise its power, however,

  26   without coercion of the jury, so as to avoid displacing the jury's independent

  27   judgment "in favor of considerations of compromise and expediency." People v.

  28   Carter, 68 Cal.2d 810, 817 (1968).

                                                80
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 90 of 93 Page ID #:114



   1                “Whether statements of a trial judge amount to coercion of a verdict is

   2   peculiarly dependent upon the facts of each case.” People v. Carter, 62 Cal.2d at

   3   817. Jury coercion can occur even where there is no “intimation, express or implied,

   4   that the court favors a particular verdict.” Id. “The basic question” is:

   5         “whether the remarks of the court, viewed in the totality of applicable

   6         circumstances, operate to displace the independent judgment of the jury

   7         in favor of considerations of compromise and expediency. Such a

   8         displacement may be the result of statements by the court constituting

   9         undue pressure upon the jury to reach a verdict, whatever, its nature,

  10         rather than no verdict at all.

  11   People v. Carter, supra, 68 Cal.2d at 817.

  12

  13                3.     Additional Argument over Defense Objection after Two

  14                       Supplemental Instructions Were Already Given Was

  15                       Coercive

  16

  17                The trial court had already given two supplemental instructions when

  18   the jury indicated it could not reach a unanimous verdict on second degree murder.

  19   The jury’s note that it was split came after seven days of deliberation. (18 CT 3505.)

  20                At no time did the court inform the jury that it was not required to reach

  21   a unanimous verdict. At no time did the court inform the jurors that they should not

  22   surrender its conscientiously held beliefs in order to secure a verdict for either party.

  23                It was not that the jury initially asked for additional argument. The jury

  24   told the bailiff it had resolved the issue with respect to the question about being split

  25   on second degree. (29 RT 11702.) However, once the court suggested it could hear

  26   additional argument, the court implied that a unanimous verdict was necessary. As

  27   such, the suggestion to the jury that it could hear additional argument on top of the

  28   two supplemental instructions was coercive. People v. Rodriguez, 42 Cal.3d at 744.

                                                  81
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 91 of 93 Page ID #:115



   1                   The opinion of the Court of Appeal found that “even if the trial court

   2   erred in allowing further argument, there was no reasonable probability that Tseng

   3   suffered prejudice as a result of that decision.” (Exhibit 1 at 43.) The court failed to

   4   consider the issue under federal due process standards. The state court error in

   5   reopening closing argument over defense objection “had a substantial and injurious

   6   effect or influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507

   7   U.S. at 636.

   8

   9   VIII. PETITIONER’S RIGHTS UNDER THE SIXTH AND FOURTEENTH

  10          AMENDMENTS TO A FAIR TRIAL AND TO DUE PROCESS WERE

  11          VIOLATED BY CUMULATIVE ERROR

  12

  13                   The United States “Supreme Court has clearly established that the

  14   combined effect of multiple errors violates due process where it renders the resulting

  15   criminal trial fundamentally unfair. Parle v. Runnels 505 F.3d 922, 927 (9th Cir.

  16   2007) citing Chambers v. Mississippi, 410 U.S. 284, 302-303 (1973). Under

  17   traditional due process principles, cumulative error warrants habeas relief where the

  18   errors have “so infected the trial with unfairness as to make the resulting conviction

  19   a denial of due process.” Donnelly v. DeChristoforo, 416 U.S. at 643.

  20                   The United States Supreme Court has held that cumulative error requires

  21   relief to be granted. See Taylor v. Kentucky, 436 U.S. 478, 487 and n.15 (1978)

  22   (“The cumulative effect of the potentially damaging circumstances of this case

  23   violated the due process guarantee of fundamental fairness.”); Chambers v.

  24   Mississippi, supra, 410 U.S. 284, 302-303 ([combined effect of individual errors ‘denied

  25   [Chambers] a trial in accord with traditional and fundamental standards of due process”

  26   and “deprived Chambers of a fair trial.”). Montana v. Egelhoff, 518 U.S. 37, 53 (1996)

  27   (“erroneous evidentiary rulings can, in combination, rise to the level of a due process

  28   violation.”).

                                                  82
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 92 of 93 Page ID #:116



   1                 The California Supreme Court has also found that “a series of trial

   2   errors, though independently harmless, may in some instances rise by accretion to the

   3   level of reversible and prejudicial error.” People v. Hill, 17 Cal.4th 800, 844-845

   4   (1998) (cases cited therein).

   5                 The multiple cumulative errors in this case require reversal.

   6         !       There was no evidence to prove that Petitioner had a conscious

   7                 disregard of engaging in conduct that endangered the life of another to

   8                 support implied malice;

   9         !       The prosecution put on evidence of uncharged deaths which amounted

  10                 to no more than unlawful propensity evidence;

  11         !       Four of the uncharged deaths had nothing to do with Petitioner;

  12         !       The prosecution twice committed misconduct by eliciting evidence in

  13                 violation of a court order that two additional people had died;

  14         !       The court’s permitting additional argument over defense objection

  15                 when the jury said it was split on second degree, coerced a unanimous

  16                 verdict.

  17

  18                                     CONCLUSION

  19                 For the foregoing reasons, the petition for writ of habeas corpus should

  20   be granted.

  21   Date: September 30, 2020         Respectfully submitted,

  22                              /s/ verna wefald

  23                              VERNA WEFALD

  24                              Attorney for Petitioner Hsiu Ying Tseng

  25

  26

  27

  28


                                                 83
Case 2:20-cv-09036-AB-KES Document 1-1 Filed 09/30/20 Page 93 of 93 Page ID #:117



   1                               CERTIFICATE OF SERVICE

   2

   3                I certify that on September 30, 2020, I served a copy of:

   4
             Form Petition for Writ of Habeas Corpus by a Person in State Custody,
   5         28 U.S.C. § 2254; Memorandum of Points and Authorities in Support
             of Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254;
   6         Exhibits.

   7   on the following:

   8   LANCE WINTERS
       Deputy Attorney General
   9   300 S. Spring Street
       Los Angeles, CA 90013
  10
       By electronic service to:
  11
       Lance.Winters@doj.ca.gov
  12

  13   Ms. Hsiu-Ying Tseng
       WF4177
  14   California Institution for Women
       16756 Chino-Corona Road
  15   Corona, CA 92880

  16   By U.S. Mail first class postage prepaid

  17
             I declare under penalty of perjury that the foregoing is true and correct.
  18
             Executed this 30th day of September 2020, at Pasadena, California.
  19
                                   /s/ verna wefald
  20
                                   __________________________________
  21                               Verna Wefald, Declarant

  22

  23

  24

  25

  26

  27

  28


                                                  84
